Exhibit 10.1

 

************************************************************************

 

 

AGREEMENT OF LEASE

 

 

Between

 

 

ROZA 14W LLC,

 

 

Landlord,



and

 

 

DIPEXIUM PHARMACEUTICALS, INC.

 

 

Tenant,

 

 

Dated: March 1, 2016

 

 

PREMISES:



14 Wall Street



Suite 3D



New York, New York 10005

 

 

************************************************************************

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 - RENT

3

 

 

ARTICLE 2 - PREPARATION OF THE DEMISED PREMISES

4

 

 

ARTICLE 3 - ADJUSTMENTS OF RENT

5

 

 

ARTICLE 4 - ELECTRICITY

7

 

 

ARTICLE 5 - USE

8

 

 

ARTICLE 6 - ALTERATIONS AND INSTALLATIONS

9

 

 

ARTICLE 7 - REPAIRS

11

 

 

ARTICLE 8 - REQUIREMENTS OF LAW

12

 

 

ARTICLE 9 - ADJACENT EXCAVATION; SHORING

13

 

 

ARTICLE 10 - INSURANCE, LOSS, REIMBURSEMENT, LIABILITY

13

 

 

ARTICLE 11 - CERTIFICATE OF OCCUPANCY

16

 

 

ARTICLE 12 - DAMAGE BY FIRE OR OTHER CAUSE AND/OR CONDEMNATION

16

 

 

ARTICLE 13 - ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

18

 

 

ARTICLE 14 - ACCESS TO DEMISED PREMISES; CHANGES

24

 

 

ARTICLE 15 - QUIET ENJOYMENT

25

 

 

ARTICLE 16 - CONDITIONS OF LIMITATION

25

 

 

ARTICLE 17 - RE-ENTRY BY LANDLORD; INJUNCTION

27

 

 

ARTICLE 18 - WINDOWS AND GLASS

28

 

 

ARTICLE 19 - DAMAGES

28

 

 

ARTICLE 20 - LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

30

 

 

ARTICLE 21 - SERVICES AND EQUIPMENT

30

 

 

ARTICLE 22 - DEFINITIONS

31

 

 

ARTICLE 23 - INVALIDITY OF ANY PROVISION

32

 

 

ARTICLE 24 - BROKERAGE

32

 

 

ARTICLE 25 - SUBORDINATION

32

 

 

ARTICLE 26 - CERTIFICATE OF TENANT

34

 

 

ARTICLE 27 - LEGAL PROCEEDINGS; WAIVER OF JURY TRIAL

35

 

 

ARTICLE 28 - SURRENDER OF PREMISES

35

 

 

ARTICLE 29 - RULES AND REGULATIONS

35

 

1

--------------------------------------------------------------------------------


 

ARTICLE 30 - NOTICES

36

 

 

ARTICLE 31 - NO WAIVER

36

 

 

ARTICLE 32 - INABILITY TO PERFORM

37

 

 

ARTICLE 33 - CONSENTS AND APPROVALS

37

 

 

ARTICLE 34 - ARBITRATION

38

 

 

ARTICLE 35 - INDEMNITY

38

 

 

ARTICLE 36 - SECURITY

38

 

 

ARTICLE 37 - CAPTIONS

41

 

 

ARTICLE 38 - Office Furniture

41

 

 

ARTICLE 39 - ICAP (Industrial and Commercial abatement Program)

41

 

 

ARTICLE 40 - NO REPRESENTATIONS BY LANDLORD

43

 

 

ARTICLE 41 - NAME OF BUILDING

43

 

 

ARTICLE 42 - MEMORANDUM OF LEASE

44

 

 

ARTICLE 43 - MISCELLANEOUS

44

 

 

ARTICLE 44 - CHANGE OF LOCATION

46

 

 

SCHEDULES:

 

A — Floor Plan

 

B — Rules and Regulations

 

C — Rules and Regulations for Alterations

 

D — Office Furnishings

 

 

2

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE, made as of this 1st day of March 2016, by and between the
Landlord and Owner, ROZA 14W LLC, a Delaware limited liability company, having
an office at 14 Wall Street, 17th Floor, New York, New York 10005 (hereinafter
referred to as “Landlord”) and the Tenant, DIPEXIUM PHARMACEUTICALS, INC., a
foreign business corporation, having an office at 61 Broadway, 19th Floor , New
York, New York 10006  (hereinafter referred to as “Tenant”).

 

W I T N E S S E T H:

 

Landlord hereby leases and Tenant hereby hires from Landlord, in the building
(hereinafter referred to as the “Building”) known as 14 Wall Street, New York,
New York 10005, the following space: Suite 3D on the third (3rd) floor of the
Building as shown on the plan annexed hereto as Schedule A (which space is
hereinafter referred to as the “Demised Premises”); for a term of five (5) years
and five (5) months, which shall commence March 1, 2016, (the “Commencement
Date”), and shall terminate on July 31, 2021 (such date on which the term of the
Lease expires is hereinafter referred to as the “Expiration Date”) or until such
term shall sooner cease and terminate as hereinafter provided.

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, trustees, successors and assigns, hereby
covenant as follows:

 

ARTICLE 1 - RENT

 

1.01                        Tenant shall pay to Landlord fixed annual rent
(hereinafter referred to as “fixed annual rent”) at the rate listed in the
schedule below:

 

Period

 

Annual Rent

 

Monthly Rent

 

3/1/16 – 2/28/17

 

$

210,252.00

 

$

17,521.00

 

3/1/17 – 2/28/18

 

$

216,559.56

 

$

18,046.63

 

3/1/18 – 2/28/19

 

$

223,056.34

 

$

18,588.03

 

3/1/19 – 2/29/20

 

$

229,748.03

 

$

19,145.67

 

3/1/20 – 2/28/21

 

$

236,640.47

 

$

19,720.04

 

3/1/21 – 7/31/21

 

$

243,739.68

 

$

20,311.64

 

 

Notwithstanding anything to the contrary contained in Article 1.01 above, so
long as Tenant is not in default under this Lease, the Fixed Annual Rent payable
hereunder shall be fully abated for the first month of this Lease (i.e.
March 2016) (the “Abatement Period”).  Notwithstanding the foregoing, Tenant
shall be responsible for all additional rent (including, but not limited to
electricity) during the Abatement Period.  The date that falls upon the
expiration of the Abatement Period shall be hereinafter defined as the “Rent
Commencement Date”.

 

Tenant agrees to pay the fixed annual rent in lawful money of the United States
of America, in equal monthly installments in advance on the first day of each
calendar month during said term.  The first month’s installment of fixed annual
rent due under this Lease shall be paid by Tenant upon the expiration of the
Abatement Period.  Should the Rent Commencement Date occur on any date other
than the first day of a month, then the first monthly installment of Fixed
Annual Rent which becomes due for the month in which the Rent Commencement Date
occurs, prorated to the end of such calendar month, shall be payable on the Rent
Commencement Date and the payment made by Tenant on the expiration of the
Abatement Period  shall be applied to the monthly installment of Fixed Annual
Rent due for the month immediately subsequent thereto.

 

3

--------------------------------------------------------------------------------


 

1.02                        If Tenant shall fail to pay when due any installment
of fixed annual rent or any payment of additional rent for a period of 5
business days after such installment or payment shall have become due,
(i) Tenant shall pay to Landlord a late payment charge of 5% of the amount and
(ii) Tenant shall pay interest thereon at the Interest Rate (as such term is
defined in Article 22 hereof), from the date when such installment or payment
shall have become due to the date of the payment thereof.  Such late payment
charges and interest shall be deemed additional rent.

 

1.03                        Notwithstanding the foregoing, during any rent
Abatement Periods, Tenant shall not be relieved of its obligation to pay any
additional rent (including electricity charges as set forth in Article 4) with
respect to such Abatement Period.

 

1.04                        All items or installments of Rent, Additional Rent,
and other charges due hereunder shall be made payable to Roza 14W LLC and mailed
to its office at 14 Wall Street, 17th Floor, New York, New York 10005.  Landlord
may designate such other place for payment of rent and other correspondence.

 

ARTICLE 2 - PREPARATION OF THE DEMISED PREMISES

 

2.01                        Tenant acknowledges that Tenant has inspected the
Demised Premises and is fully acquainted with the Demised Premises and the
condition thereof and agrees to accept the Demised Premises absolutely “as is”
in their condition and state of repair existing as of the date hereof, subject
to removal by the existing tenant or occupant, if any, and further agrees that
Landlord shall not be required to perform any work, supply any materials or
incur any expense to prepare the Demised Premises for Tenant’s occupancy, except
as provided herein.  Except as otherwise specified in this Lease, Tenant
acknowledges that Landlord, its agents and/or employees have not made, do not
make, and specifically negate and disclaim any representations, warranties,
promises, covenants, agreements, or guarantees of any kind or character
whatsoever, whether express or implied, oral or written, past, present or
future, as to, concerning, or with respect to (i) the value, nature, quality, or
physical condition of the Demised Premises or the building in which the Demised
Premises is located, including, without limitation, water, air, soil, and/or
geological conditions; (ii) the expenses of operation and/or income to be
derived from the Demised Premises; (iii) the certificate of occupancy, zoning
laws and/or use restrictions relating to or affecting the Demised Premises
and/or the suitability of the Demised Premises for any particular use or
purpose; (iv) the compliance of or by the Demised Premises and/or its operation
with any laws, rules, ordinances or regulations of any applicable governmental
or quasi-governmental authorities; (v) the manner or quality of the construction
of the Demised Premises and/or any materials incorporated into or affixed to the
Demised Premises; (vi) the manner, quality, state of repair or lack of repair of
the Demised Premises; or (vii) any other manner or thing affecting or related to
the Demised Premises with any environmental protection, pollution, hazardous
materials, or land use laws, rules, regulations, orders or requirements.  Tenant
further acknowledges that no rights, easements or licenses have been granted to
or otherwise acquired by Tenant by implication or otherwise, except as may be
expressly set forth in this Lease, and that the signing of this Lease shall be
conclusive evidence that the Demised Premises are in good and satisfactory
condition.  Landlord shall have access to the Demised Premises, after Tenant
takes possession, without any diminution of rent and or additional rent, to
remove certain fixtures from the Demised Premises.  Landlord shall, whenever
possible, access the Demised Premises in a manner that is least disruptive to
Tenant’s business.  Any fixtures at Landlord’s sole discretion may be left in
the Demised Premises, and tenant hereby takes the Demised Premises subject to
all fixtures left in the Demised Premises.

 

4

--------------------------------------------------------------------------------


 

2.02                        Landlord shall not be obligated to do any work in
the Demised Premises.

 

ARTICLE 3 - ADJUSTMENTS OF RENT

 

3.01                        For the purposes of this Article 3, the following
definitions shall apply:

 

(a)                                 The term “Base Tax” shall be deemed to mean
the amount of Taxes (as hereinafter defined) for the 2016/2017 fiscal year.

 

(b)                                 The term “Tenant’s Tax Proportionate Share”
shall be deemed to mean 0.558%.

 

(c)                                  The term “Taxes” shall mean all real estate
taxes, assessments, governmental levies, business improvement district charges
and assessments, municipal taxes, county taxes or any other governmental charge,
general or special, ordinary or extraordinary, unforeseen as well as foreseen,
of any kind or nature whatsoever, which are or may be assessed, levied or
imposed upon all or any part of the Building, the parcel of Land upon which it
is erected (herein called, the “Land”) and the sidewalks, plazas or streets in
front of or adjacent thereto, including any tax, excise or fee measured by or
payable with respect to any rent, and levied against Landlord and/or the Land
and/or Building, under the laws of the United States, the State of New York, or
any political subdivision thereof.  If, due to a future change in the method of
taxation or in the taxing authority, a new or additional real estate tax, or a
franchise, transit, profit or other tax or governmental imposition, however
designated, shall be levied against Landlord, and/or the Land and/or the
Building, in addition to, or in substitution in whole or in part for any tax
which would constitute “Taxes”, or in lieu of additional Taxes, such tax or
imposition shall be deemed for the purposes hereof to be included within the
term “Taxes”.

 

(d)                                 The term “Tax Year” shall mean each period
of twelve months, commencing on the first day of July of each such period, in
which occurs any part of the term of this Lease or such other period of twelve
months occurring during the term of this Lease as hereafter may be duly adopted
as the fiscal year for real estate tax purposes of the City of New York.

 

(e)                                  The term “Escalation Statement” shall mean
a statement furnished by the Landlord to Tenant and reasonably determined by
Landlord that shall set forth the amount payable by Tenant for a specified Tax
Year pursuant to this Article 3.

 

3.02                        A.                                    Tenant shall
pay as additional rent for each Tax Year a sum (hereinafter referred to as
“Tenant’s Tax Payment”) equal to Tenant’s Tax Proportionate Share of the amount
by which the Taxes for such Tax Year exceeds the Base Tax.  Tenant’s Tax Payment
for each Tax Year shall be due and payable in monthly installments, in advance,
on the first day of each month beginning at least six months prior to the
commencement of each Tax Year, based upon an Escalation Statement furnished by
Landlord.  If an Escalation Statement is issued before Taxes for the Tax Year
involved have been finally established Landlord may base Tenant’s Tax Payment
set forth therein upon its reasonable estimates or, after receipt of tax bills
for any Tax Year, upon payments required by such tax bills.  If an Escalation
Statement is furnished to Tenant after the commencement of the period over which
payments are to be made for the Tax Year in respect of which such Escalation
Statement is rendered, Tenant shall, within fifteen (15) days thereafter, pay to
Landlord an amount equal to the amount of any underpayment of Tenant’s Tax
Payment with respect to such Tax Year and, in the event of an overpayment,
Landlord shall permit Tenant to credit against subsequent payments under this
Section 3.02 the amount of Tenant’s overpayment.  If there shall be any increase
in Taxes for any Tax Year, whether prior to, during or after

 

5

--------------------------------------------------------------------------------


 

such Tax Year, Landlord shall furnish a revised Escalation Statement for such
Tax Year, and Tenant’s Tax Payment for such Tax Year shall be adjusted and paid
substantially in the same manner as provided in the preceding sentence.  If
during the term of this Lease, taxes are required to be paid (either to the
appropriate taxing authorities or as tax escrow payments to a superior
mortgagee) in full or in monthly, quarterly, or other installments, on any other
date or dates than as presently required, then at Landlord’s option, Tenant’s
Tax Payments shall be correspondingly accelerated or revised so that said
Tenant’s Tax Payments are due at least thirty (30) days prior to the date
payments are due to the taxing authorities or the superior mortgagee.  The
benefit of any discount for any early payment or prepayment of Taxes shall
accrue solely to the benefit of Landlord and such discount shall not be
subtracted from Taxes.

 

B.                                    If the real estate tax fiscal year of The
City of New York shall be changed during the term of this Lease, any Taxes for
such fiscal year, a part of which is included within a particular Tax Year and a
part of which is not so included, shall be apportioned on the basis of the
number of days in such fiscal year included in the particular Tax Year for the
purpose of making the computations under this Section 3.02.

 

C.                                    If Landlord shall receive a refund of
Taxes for any Tax Year, Landlord shall permit Tenant to credit against
subsequent payments under this Section 3.02, Tenant’s Tax Proportionate Share of
the refund (after deducting all costs incurred by Landlord to obtain such refund
which have not been previously recovered); but not to exceed Tenant’s Tax
Payment paid for such Tax Year.  If such refund is 1) made during the year of
the Expiration Date; 2) not fully recouped by crediting; or 3) for a period
covered by this tenancy after the Expiration Date, Landlord shall pay such
proportionate amount as may be due Tenant as a result of such refund.

 

D.                                    If the Base Tax is reduced as a result of
a certiorari proceeding or otherwise Landlord shall adjust the amounts
previously paid by Tenant pursuant to the provisions of Section 3.02 hereof, and
Tenant shall pay the amount of said adjustment within thirty (30) days after
demand setting forth the amount of said adjustment.

 

3.03                        Tenant shall pay to the appropriate taxing authority
occupancy tax on all rental subject thereto (including occupancy tax on prepaid
rent paid pursuant to Section 1.01 hereof).  Tenant shall pay to Landlord upon
demand, as additional rent, any occupancy tax or rent tax now in effect or
hereafter enacted, if payable by Landlord in the first instance or hereafter
required to be paid by Landlord.

 

3.04                        In the event that the Commencement Date shall be
other than the first day of a Tax Year or the date of the expiration or other
termination of this Lease shall be a day other than the last day of a Tax Year,
then in such event in applying the provisions of this Article 3 with respect to
any Tax Year in which such event shall have occurred, appropriate adjustments
shall be made to reflect the occurrence of such event on a basis consistent with
the principles underlying the provisions of this Article 3 taking into
consideration the portion of such Tax Year which shall have elapsed after the
term hereof commences in the case of the Commencement Date, and prior to the
date of such expiration or termination in the case of the Expiration Date or
other termination.

 

3.05                        Payments shall be made pursuant to this Article 3
notwithstanding the fact that an Escalation Statement is furnished to Tenant
after the expiration of the term of this Lease.

 

6

--------------------------------------------------------------------------------


 

3.06                        In no event shall the fixed annual rent ever be
reduced by operation of this Article 3 and the rights and obligations of
Landlord and Tenant under the provisions of this Article 3 with respect to any
additional rent shall survive the termination of this Lease.

 

3.07                        Landlord’s failure to render an Escalation Statement
with respect to any Tax Year shall not prejudice Landlord’s right to thereafter
render an Escalation Statement with respect thereto or with respect to any
subsequent Tax Year.  Landlord agrees to make a good faith effort to render each
Escalation Statement in a timely manner.

 

3.08                        Each Escalation Statement shall be conclusive and
binding upon Tenant unless within fifteen (15) days after receipt of such
Escalation Statement Tenant shall notify Landlord that it disputes the
correctness of such Escalation Statement, specifying the particular respects in
which such Escalation Statement is claimed to be incorrect.  Any dispute
relating to any Escalation Statement, not resolved within ninety (90) days after
the giving of such Escalation Statement, may be submitted to arbitration by
either party pursuant to Article 34 hereof.  Pending the determination of such
dispute, Tenant shall pay additional rent in accordance with the Escalation
Statement that Tenant is disputing, without prejudice to Tenant’s position.

 

3.09                        If Landlord shall pay or incur any reasonable costs
or expenses (including without limitation the fees and disbursements of
attorneys, third party consultants, experts and others) in contesting any Taxes
for any Tax Year (other than any such year for which such Taxes comprise all or
part of the Base Tax) or in connection with any challenge to the assessed
valuation of all or part of the Building or the parcel of land on which the
Building is constructed (the “Land”) or otherwise in connection with any
endeavor to lower the Taxes for any Tax Year (other than any such year for which
such Taxes comprise all or part of the Base Tax) then, within twenty (20) days
after request by Landlord, Tenant shall pay to Landlord Tenant’s Tax
Proportionate Share of the aggregate amounts of such costs and expenses so paid
or incurred by Landlord Upon receipt of any refund resulting from any proceeding
for which Tenant has paid Tenant’s proportionate share of Taxes and of
Landlord’s costs, Landlord shall re-compute the Base Tax going forward as well
as recomputed the amount that would have been due from Tenant (after subtracting
the refund) and pay to Tenant the amount by which the Taxes originally paid by
Tenant exceed the recomputed amount.

 

ARTICLE 4 - ELECTRICITY

 

4.01                        Tenant shall pay as its electricity charge hereunder
the sum of $16,269.50 per annum (the “Base Charge”) which shall be payable in
equal monthly installments of $1,355.79 together with the Tenant’s payments of
fixed annual rent hereunder on the first day of each calendar month.  In the
event Landlord’s consultant shall determine that Tenant’s electricity charge
should exceed the Base Charge, Tenant’s Base Charge shall be adjusted
retroactively at such time as Landlord’s electrical consultant’s determination
is made.

 

4.02                        Tenant’s use of electric current in the Demised
Premises shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving the Demised Premises.

 

4.03                        Intentionally deleted prior to execution.

 

4.04                        In the event Landlord’s consultant shall determine
that Tenant’s electricity charge should exceed the Base Charge, Tenant’s Base
Charge shall be adjusted by providing Tenant at least 30 days

 

7

--------------------------------------------------------------------------------


 

prior written notice of such adjustment and the reasoning for such adjustment.  
Tenant shall permit Landlord’s electrical consultant to make surveys in the
Demised Premises from time to time during normal business hours regarding the
electrical equipment and fixtures and the use of electric current therein.

 

4.05                        Any determination made by Landlord’s electrical
consultant pursuant to or in connection with this Lease shall be binding and
conclusive on Landlord and on Tenant unless Tenant disputes such determination
as hereinafter provided.  Tenant shall have the right to give a notice (the
“Dispute Notice”) to Landlord, within fifteen (15) days after the date it is
notified of any determination by Landlord’s electrical consultant, that
(i) Tenant has engaged its own electrical consultant (“Tenant’s electrical
consultant”) to verify the determination of Landlord’s electrical consultant. 
If Tenant’s electrical consultant and Landlord’s electrical consultant cannot
agree within five (5) days after the Dispute Notice, if any, is given on what an
appropriate resolution of their dispute should be, then either party, upon
notice to the other, may submit the issue to arbitration in accordance with the
provisions of Article 34 of this Lease, the reasonable cost of any such
arbitration (but not the fees and expenses of Landlord’s attorneys) to be borne
solely by Tenant in the event such dispute relates to a determination with
respect to electricity provided to a portion of the Building other than the
Demised Premises.  While such dispute is being resolved, Tenant shall pay such
charges and payments as would be due hereunder if Landlord’s electrical
consultant’s determination were correct without prejudice to Tenant’s position. 
In the event it is finally determined that there has been an overpayment by
Tenant, such overpayment shall be credited against future rent payments due from
Tenant under the Lease and in the event of an underpayment, the amount of such
underpayment by Tenant shall be paid by Tenant to Landlord within ten (10) days
after such determination is made.  If the full amount of any overpayment cannot
be credited against future rents for any reason, to the extent such overpayment
is not credited, landlord will pay Tenant directly.

 

ARTICLE 5 - USE

 

5.01                        The Demised Premises shall be used solely as and for
executive and general offices, and for no other purpose.

 

5.02                        Tenant shall not use or permit the use of the
Demised Premises or any part thereof in any way which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or for any
unlawful purposes or in any unlawful manner or in violation of the Certificate
of Occupancy for the Demised Premises or the Building, and Tenant shall not
suffer or permit the Demised Premises or any part thereof to be used in any
manner or anything to be done therein or anything to be brought into or kept
therein which, in the judgment of Landlord, shall in any way impair or tend to
impair the character, reputation or appearance of the Building as a high quality
office building, impair or interfere with or tend to impair or interfere with
any of the Building services or the proper and economic heating, cleaning,
air-conditioning or other servicing of the Building or the Demised Premises, or
impair or interfere with or tend to impair or interfere with the use of any of
the other areas of the Building by, or occasion discomfort, inconvenience or
annoyance to, any of the other tenants or occupants of the Building.  Tenant
shall not install any electrical or other equipment of any kind which, in the
judgment of Landlord, might cause any such impairment, interference, discomfort,
inconvenience or annoyance.

 

5.03                        Tenant shall not cause or permit any Hazardous
Materials (hereinafter defined) to be used, stored, transported, released,
handled, produced or installed in, on or from the Demised Premises or the
Building.  “Hazardous Materials”, as used herein, shall mean any flammables,
explosives, radioactive materials, hazardous wastes, hazardous and toxic
substances or related materials, asbestos or any material

 

8

--------------------------------------------------------------------------------


 

containing asbestos, or any other substance or material included in the
definition of “hazardous substances”, “hazardous wastes”, hazardous materials”,
“toxic substances”, “contaminants” or any other pollutant, or otherwise
regulated by any Federal, state or local environmental law, ordinance, rule or
regulation.  In the event of a violation of any of the foregoing provisions of
this Section, Landlord may, without notice and without regard to any grace
period contained herein, take all remedial action reasonably deemed necessary by
Landlord to correct such condition and Tenant shall reimburse Landlord for the
cost thereof, within five (5) days after demand therefor, as additional rent.

 

5.04                        It is expressly understood that no portion of the
Demised Premises shall be used as, or for (i) a bank, trust company, savings
bank, industrial bank, savings and loan association or personal loan bank (or
any branch office or public accommodation office of any of the foregoing)
dealing with the general public on an off-the-street basis, or (ii) a public
stenographer or typist, barber shop, beauty shop, beauty parlor or shop,
telephone or telegraph agency, telephone or secretarial service, messenger
service, travel or tourist agency, clinic, hospital or other medical facility,
employment agency, public restaurant or bar, commercial document reproduction or
offset printing service, public vending machines, retail, wholesale or discount
shop for sale of merchandise, retail service shop, labor union, school or
classroom, governmental or quasi-governmental bureau, department or agency,
including an autonomous governmental corporation, an advertising agency, a firm
whose principal business is either (x) real estate brokerage, or (y) renting
office or desk space or (z) the design, manufacture or sale of jewelry or
precious or semi-precious stones or other jewelry related materials.

 

ARTICLE 6 - ALTERATIONS AND INSTALLATIONS

 

6.01                        Tenant shall make no alterations, installations,
additions or improvements in or to the Demised Premises without Landlord’s prior
written consent and then only by contractors or mechanics first approved by
Landlord (except cosmetic alterations that are under the amount of $5,000.00). 
Any Tenant’s work in the Demised Premises shall be effected solely in accordance
with plans and specifications first approved in writing by Landlord.  Tenant
shall reimburse Landlord promptly upon demand for any reasonable costs and
expenses incurred by Landlord in connection with its review of such Tenant’s
plans and specifications by architects, engineers and/or consultants engaged by
it for that purpose.  All such work, alterations, installations, additions and
improvements shall be done at Tenant’s sole expense and at such times and in
such manner as Landlord may from time to time designate.  Prior to commencement
of such work and/or during the progress thereof and as Tenant makes payment
therefor, Tenant shall obtain and deliver to Landlord written, unconditional
waivers of mechanic’s or other liens on the real property in which the Demised
Premises are located, signed by all architects, engineers, contractors,
mechanics and designers to become involved in such work.  Tenant shall also
provide at Landlord’s request such reasonable financial security as Landlord
shall require to guarantee completion of Tenant’s work and payment of all
contractors and suppliers utilized in connection therewith.

 

6.02                        All such alterations shall be effected in compliance
with all applicable laws, ordinances, rules and regulations of governmental
bodies having or asserting jurisdiction in the Demised Premises and in
accordance with Landlord’s Rules and Regulations for Alterations (See Schedule
C) as the same may be in effect from time to time.

 

6.03                        With respect to alteration or improvement work
costing more than $10,000.00, Tenant agrees to pay to Landlord or its managing
agent, as additional rent, promptly upon being billed therefor, a sum equal the
actual and reasonable costs for Landlord’s indirect costs, field supervision and
coordination in connection with such work; which said work shall include
Landlord’s Work as defined herein.

 

9

--------------------------------------------------------------------------------

 


 

6.04                        Tenant shall keep the Building and the Demised
Premises free and clear of all liens for any work or material claimed to have
been furnished to Tenant or to the Demised Premises on Tenant’s behalf, and all
work to be performed by Tenant shall be done in a manner which will not
unreasonably interfere with other tenants or occupants of the Building.

 

6.05                        Prior to commencement of any work, Tenant shall
furnish to Landlord certificates evidencing the existence of: (i) workmen’s
compensation insurance covering all persons employed for such work; and
(ii) reasonable comprehensive general liability and property damage insurance
naming Landlord, its designees, its mortgagees, and Tenant as insured, with
coverage of at least $3,000,000.00 single limit, and such other insurance as
Landlord regularly requires in connection with alterations performed by Tenants
in the Building.

 

6.06                        Any mechanic’s lien, filed against the Demised
Premises or the Building for work claimed to have been done for or materials
claimed to have been furnished to Tenant shall be discharged by Tenant at its
expense within thirty (30) days after such filing, by payment, filing of the
bond required by law or otherwise.

 

6.07                        During the progress of the work to be done by
Tenant, said work shall be subject to inspection by representatives of Landlord
which shall be permitted access and the opportunity to inspect, at all
reasonable times, but this provision shall not in any way whatsoever create any
obligation on Landlord to conduct such an inspection.

 

6.08                        All alterations, installations, additions and
improvements made and installed by Landlord to prepare the Demised Premises for
Tenant’s occupancy or by Tenant, or at Tenant’s expense, upon or in the Demised
Premises which are of a permanent nature and which cannot be removed without
damage to the Demised Premises or Building shall become and be the property of
Landlord, and shall remain upon and be surrendered with the Demised Premises as
a part thereof at the end of the term of this Lease, except that Landlord shall
have the right and privilege at any time up to one (1) month prior to the
expiration of the term of the Lease to serve notice upon Tenant that any of such
alterations, installations, additions and improvements shall be removed and, in
the event of service of such notice, Tenant will, at Tenant’s own cost and
expense, remove the same in accordance with such request, and restore the
Demised Premises to its original condition, ordinary wear and tear and casualty
excepted.

 

6.09                        Where furnished by or at the expense of Tenant all
furniture, furnishings and trade fixtures, including without limitation, murals,
business machines and equipment, counters, screens, grille work, special paneled
doors, cages, movable partitions, metal railings, closets, paneling, lighting
fixtures and equipment, drinking fountains, refrigeration and air-handling
equipment, and any other movable property shall remain the property of Tenant
which may at its option remove all or any part thereof at any time prior to the
expiration of the term of this Lease.  In case Tenant shall decide not to remove
any part of such property, Tenant shall notify Landlord in writing not less than
three (3) months prior to the expiration of the term of this Lease, specifying
the items of property which it has decided not to remove.  If, within forty-five
(45) days after the service of such notice, Landlord shall request Tenant to
remove any of the said property, Tenant shall at its expense remove the same in
accordance with such request.  As to such property which Landlord does not
request Tenant to remove, the same shall be, if left by Tenant, deemed abandoned
by Tenant and thereupon the same shall become the property of Landlord.

 

10

--------------------------------------------------------------------------------


 

6.10                        If any alterations, installations, additions,
improvements or other property which Tenant shall have the right to remove or be
requested by Landlord to remove as provided in this Article 6 are not removed on
or prior to the expiration of the term of this Lease, Landlord shall have the
right to remove the property and to dispose of the same without accountability
to Tenant and at the sole cost and expense of Tenant.  In case of any damage to
the Demised Premises or the Building resulting from the removal of the property
Tenant shall repair such damage or, in default thereof, shall reimburse Landlord
for Landlord’s cost in repairing such damage.  This obligation shall survive any
termination of this Lease.

 

ARTICLE 7 - REPAIRS

 

7.01                        Tenant shall take good care of the Demised Premises
and the fixtures and appurtenances therein and at its sole cost and expense make
all repairs thereto as and when needed to preserve the same in good working
order and condition, reasonable wear and tear excepted.  Tenant shall not be
obligated to make any structural repairs to the Demised Premises.

 

7.02                        Landlord shall take good care of the Building,
including but not limited to all heating, electrical and plumbing systems
servicing the Demised Premises, structural components, and the roof and at its
sole cost and expense make all repairs thereto as and when needed to preserve
the same in good working order and condition, reasonable wear and tear excepted.

 

7.03                        Tenant’s Repairs shall be performed in a competent,
professional, and workmanlike manner in accordance with all applicable laws,
codes, rules and regulations and shall be performed at Tenant’s sole cost and
expense.  Tenant shall make Tenant’s Repairs promptly and with all reasonable
diligence as and when same become necessary or appropriate.  Without limiting
the foregoing, Tenant shall perform Tenant’s Repairs promptly after written
notice which may be given by Landlord to Tenant (but without creating any
obligation on the part of Landlord to give any such notice).  All contractors
and/or subcontractors performing any of the Tenant’s Repairs or other repairs
required under this Lease shall be required to maintain policies of workers’
compensation and employer’s/contractor’s liability insurance and shall name
Landlord and Tenant as additional insured on all liability insurance policies
and evidence of all liability and workers’ compensation insurance policies shall
be furnished to Landlord prior to the commencement of any Tenant’s Repairs by
any such contractors and/or subcontractors and at any other times upon demand by
Landlord.  All work shall be performed by licensed contractors and/or
subcontractors reasonably acceptable to Landlord pursuant to plans and
specifications prepared by licensed architects and/or engineers reasonably
acceptable to Landlord (as applicable for the work being performed).

 

7.04                        Tenant shall be charged as Additional Rent for any
expenses Landlord may incur as a result of any such occurrence in the event
Tenant fails to make the required repairs after notice and the passage of the
applicable cure period.

 

7.05                        Tenant shall be solely liable for any accident
arising out of the disrepair or neglect in the maintenance, operation and/or
control of the Demised Premises except for Landlord’s negligence or gross
misconduct.

 

7.06                        If, in an emergency, it becomes necessary to make
prompt repairs, Landlord may enter the Demised Premises and make all necessary
repairs and/or replacements.  If said repairs or replacements are occasioned by
the acts of the Tenant, Tenant shall reimburse Landlord, as Additional Rent, for
the cost of making same within fifteen (15) days after Landlord renders a bill
therefore.

 

11

--------------------------------------------------------------------------------


 

7.07                        Tenant shall only install and use customary office
equipment and shall first obtain Landlord’s written approval in the event that
Tenant intends on using  “non-customary” equipment.

 

7.08                        Business machines and mechanical equipment used by
Tenant which cause vibration, noise, cold or heat that may be transmitted to the
Building structure or to any leased space to such a degree as to be
objectionable to Landlord or to any other tenant in the Building shall be placed
and maintained by Tenant at its expense in settings of cork, rubber or spring
type vibration eliminators sufficient to absorb and prevent such vibration or
noise, or prevent transmission of such cold or heat.  The parties hereto
recognize that the operation of elevators, air-conditioning and heating
equipment will cause some vibration, noise, heat or cold which may be
transmitted to other parts of the Building and demised premises.  Landlord shall
be under no obligation to endeavor to reduce such vibration, noise, heat or
cold.

 

7.09                        Except as otherwise specifically provided in this
Lease, there shall be no allowance to Tenant for a diminution of rental value
and no liability on the part of Landlord by reason of inconvenience, annoyance
or injury to business arising from the making of any repairs, alterations,
additions or improvements in or to any portion of the Building or the Demised
Premises or in or to fixtures, appurtenances or equipment thereof.

 

ARTICLE 8 - REQUIREMENTS OF LAW

 

8.01                        Tenant at Tenant’s expense shall comply with all
laws, orders and regulations of federal, state, county and municipal
authorities, and with any direction of any public officer or officers, pursuant
to law, which shall impose any violation, order or duty upon Landlord or Tenant
which arise from Tenant’s use or occupation of the Demised Premises, except if
contributed by Landlord’s acts or omissions.

 

8.02                        Notwithstanding the provisions of Section 8.01
hereof, Tenant, at its own cost and expense, may contest, in any manner
permitted by law (including appeals to a court, or governmental department or
authority having jurisdiction in the matter), the validity or the enforcement of
any governmental act, regulation or directive with which Tenant is required to
comply pursuant to this Lease, and may defer compliance therewith provided that:

 

(a)                                 such noncompliance shall not subject
Landlord to criminal prosecution or subject the Land and/or Building to lien or
sale;

 

(b)                                 such noncompliance shall not be in violation
of any fee mortgage, or of any ground or underlying lease or any mortgage
thereon;

 

(c)                                  Tenant shall first deliver to Landlord a
surety bond issued by a surety company of recognized responsibility, or other
security satisfactory to Landlord, indemnifying and protecting Landlord against
any loss or injury by reason of such noncompliance; and

 

(d)         Tenant shall promptly and diligently prosecute such contest.

 

Landlord, without expense or liability to it, shall cooperate with Tenant and
execute any documents or pleadings required for such purpose, provided that
Landlord shall reasonably be satisfied that the facts set forth in any such
documents or pleadings are accurate.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 9 - ADJACENT EXCAVATION; SHORING

 

9.01                        If an excavation or other substructure work shall be
made upon land adjacent to the Demised Premises, or shall be authorized to be
made, Tenant shall afford to the person causing or authorized to cause such
excavation, license to enter upon the Demised Premises for the purposes of doing
such work as shall be necessary to preserve the wall of or the Building of which
the Demised Premises form a part from injury or damage and to support the same
by proper foundations without any claim for damages or indemnity against
Landlord, or diminution or abatement of rent.

 

ARTICLE 10 - INSURANCE, LOSS, REIMBURSEMENT, LIABILITY

 

10.01                 Tenant shall not do or permit to be done any act or thing
upon the Demised Premises, which will invalidate or be in conflict with New York
standard fire insurance policies covering the Building, and fixtures and
property therein, or which would increase the rate of fire insurance applicable
to the Building to an amount higher than it otherwise would be; and Tenant shall
neither do nor permit to be done any act or thing upon the Demised Premises
which shall or might subject Landlord to any liability or responsibility for
injury to any person or persons or to property by reason of any business or
operation being carried on within the Demised Premises; but nothing in this
Section 10.01 shall prevent Tenant’s use of the Demised Premises for the
purposes stated in Article 5 hereof.

 

10.02                 If, as a result of any act or omission by Tenant or
violation of this Lease, the rate of fire insurance applicable to the Building
shall be increased to an amount higher than it otherwise would be, then in
addition to any other remedies which Landlord has hereunder for any such
violations of the terms of this Lease, Tenant shall reimburse Landlord for all
increases of Landlord’s fire insurance premiums so caused; such reimbursement to
be additional rent payable upon the first day of the month following any outlay
by Landlord for such increased fire insurance premiums.  In any action or
proceeding wherein Landlord and Tenant are parties, a schedule or “makeup” of
rates for the Building or Demised Premises issued by the body making fire
insurance rates for the Demised Premises, shall be presumptive evidence of the
facts therein stated and of the several items and charges in the fire insurance
rate then applicable to the Demised Premises.

 

10.03                 Unless arising out of negligence, willful acts or willful
omissions of Landlord or its agents, neither the Landlord nor its agents shall
be liable for any injury or damage to persons or property resulting from fire,
explosion, falling plaster, steam, gas, electricity, water, rain or snow or
leaks from any part of the Building, or from the pipes, appliances or plumbing
works or from the roof, street or subsurface or from any other place or by
dampness or by any other cause of whatsoever nature.

 

10.04                 Unless arising out of negligence, willful acts or willful
omissions of Landlord or its agents neither the Landlord nor its agents shall 
be liable for any damage which Tenant may sustain, if at any time any window of
the Demised Premises is broken or temporarily or permanently (restricted to
windows on a lot line, if permanently) closed, darkened or bricked up for any
reason whatsoever, except only Landlord’s arbitrary acts if the result is
permanent, and Tenant shall not be entitled to any compensation therefor or
abatement of rent or to any release from any of Tenant’s obligations under this
Lease, nor shall the same constitute an eviction.

 

10.05                 Tenant shall reimburse Landlord for all expenses, damages
or fines incurred or suffered by Landlord, by reason of any breach, violation or
nonperformance by Tenant, or its agents, servants or

 

13

--------------------------------------------------------------------------------


 

employees, of any covenant or provision of this Lease, or by reason of damage to
persons or property caused by moving property of or for Tenant in or out of the
Building, or by the installation or removal of furniture or other property of or
for Tenant or by reason of or arising out of the carelessness, negligence or
improper conduct of Tenant, or its agents, servants or employees, in the use or
occupancy of the Demised Premises.  Subject to the provisions of Section 8.02
hereof, where applicable, Tenant shall have the right, at Tenant’s own cost and
expense, to participate in the defense of any action or proceeding brought
against Landlord, and in negotiations for settlement thereof if, pursuant to
this Section 10.05, Tenant would be obligated to reimburse Landlord for
expenses, damages or fines incurred or suffered by Landlord.

 

10.06                 Tenant shall give Landlord notice in case of fire or
accidents in the Demised Premises promptly after Tenant is aware of such event.

 

10.07                 Tenant agrees to look solely to Landlord’s estate and
interest in the Land and Building, or the lease of the Building, or of the Land
and Building, and the Demised Premises, for the satisfaction of any right or
remedy of Tenant for the collection of a judgment (or other judicial process)
requiring the payment of money by Landlord, in the event of any liability by
Landlord, and no other property or assets of Landlord and no property of any
partner, shareholder or principal of Landlord shall be subject to levy,
execution, attachment, or other enforcement procedure for the satisfaction of
Tenant’s remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder, or Tenant’s use and occupancy of the demised
premises, or any other liability of Landlord to Tenant.

 

10.08                 A.                                    Landlord agrees
that, if obtainable, it will include in its fire insurance policies appropriate
clauses pursuant to which the insurance companies (i) waive all right of
subrogation against Tenant with respect to losses payable under such policies
and (ii) agree that such policies shall not be invalidated should the insured
waive in writing prior to a loss any or all right of recovery against any party
for losses covered by such policies.  But should any additional premiums be
exacted for any such clause or clauses, Landlord shall be released from the
obligation hereby imposed unless Tenant shall agree to pay such additional
premium.

 

B.                                    Tenant agrees to include, if obtainable,
in its fire insurance policy or policies on its furniture, furnishings, fixtures
and other property removable by Tenant under the provisions of this Lease
appropriate clauses pursuant to which the insurance company or companies
(i) waive the right of subrogation against Landlord and any tenant of space in
the Building which provides a comparable waiver to Tenant with respect to losses
payable under such policy or policies and/or (ii) agree that such policy or
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policy or policies.  But should any additional premium be exacted for any such
clause or clauses, Tenant shall be released from the obligation hereby imposed
unless Landlord or the other tenants shall agree to pay such additional premium.

 

C.                                    Provided that Landlord’s right of full
recovery under its policy or policies aforesaid is not adversely affected or
prejudiced thereby, Landlord hereby waives any and all right of recovery which
it might otherwise have against Tenant, its servants, agents and employees, for
loss or damage occurring to the Building and the fixtures, appurtenances and
equipment therein, to the extent the same is covered by Landlord’s insurance,
notwithstanding that such loss or damage may result from the negligence or fault
of Tenant, its servants, agents or employees.  Provided that Tenant’s right of
full recovery under its aforesaid policy or policies is not adversely affected
or prejudiced thereby, Tenant

 

14

--------------------------------------------------------------------------------


 

hereby waives any and all right of full recovery which it might otherwise have
against Landlord, its servants, agents and employees, and against every other
tenant in the Building who shall have executed a similar waiver as set forth in
this Section 10.08(c) for loss or damage to, Tenant’s furniture, furnishings,
fixtures and other property removable by Tenant under the provisions hereof to
the extent that the same is covered by Tenant’s insurance, notwithstanding that
such loss or damage may result from the negligence or fault of Landlord, its
servants, agents or employees, or such other tenant and the servants, agents or
employees thereof.

 

D.                                    Landlord and Tenant hereby agree to advise
the other promptly if the clauses to be included in their respective insurance
policies pursuant to subdivisions 10.08(a) and (b) hereof cannot be obtained. 
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy which would affect such
clauses.

 

10.09                 Tenant covenants and agrees to provide on or before the
Commencement Date and to keep in force during the term hereof (i) comprehensive
general liability insurance policy including products, completed operations
covering bodily injury and property damage liability, personal injury and
advertising liability, fire legal liability all in connection with the use,
occupancy or condition of the Demised Premises and the Building and contractual
liability coverage (covering the liability of Tenant to Landlord by virtue of
the indemnity pursuant to Article 35 hereof) in amounts not less than:

 

$5,000,000, general aggregate per location

$5,000,000, per occurrence for bodily injury and property damage

$5,000,000, personal and advertising injury

$1,000,000, fire legal liability

 

The above limits can be provided by the combination of general liability
coverage and umbrella liability coverage.  Such insurance is to be primary
insurance, notwithstanding any insurance maintained by the indemnified parties. 
Landlord reserves the right to require from time to time, that the above limits
be increased by reasonable amounts.  With respect to the above insurance,
Landlord shall receive, at least ten (10) days prior to the Commencement Date
and at least fifteen (15) days prior to the expiration of any such policy(ies),
a certificate indicating the aforesaid coverage and including the Landlord, its
designees and its mortgagees as additional insureds.  Such certificate is to
contain provisions that obligate the insurer to notify Landlord, thirty (30)
days in advance, in the event of cancellation, non-renewal or material change of
the coverage.  Such insurance is to be written by an insurance company or
companies satisfactory to Landlord and with a Best’s rating of at least A-, X
and (ii) “All Risk” property insurance, including the perils of sprinkler
leakage, water damage, flood, burglary and collapse, covering the property of
Tenant, in an amount equivalent to the insurable value of said property, defined
as the “cost to replace or reconstruct new without deduction for physical
depreciation.”  With respect to the above insurance, the Landlord shall receive,
at least ten (10) days prior to the Commencement Date and at least fifteen (15)
days prior to expiration of any such policy, a certificate indicating the
aforesaid coverage.  Such certificate is to contain provisions that obligate the
insurer to notify Landlord, thirty (30) days in advance, in the event of
cancellation, non-renewal or material change of the coverage.  Such insurance is
to be written by an insurance company or companies satisfactory to Landlord and
with a Best’s rating of at least A-, X.  If Landlord requests the same, Tenant
shall, within ten (10) days of any such request, furnish to Landlord a certified
copy of the policy(ies) requested by Landlord.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 11 — CERTIFICATE OF OCCUPANCY

 

11.01                 Tenant shall not at any time use or occupy the Demised
Premises in violation of the Certificate of Occupancy issued for the Building.

 

ARTICLE 12 - DAMAGE BY FIRE OR OTHER CAUSE AND/OR CONDEMNATION

 

12.01                 If the Building or the Demised Premises shall be partially
or totally damaged or destroyed by fire or other cause, Landlord shall repair
the damage and restore and rebuild the Building and/or the Demised Premises, at
its expense (without limiting the right of Landlord under any other provisions
of this Lease), with reasonable dispatch after notice to it of the damage or
destruction; provided, however, that Landlord shall not be required to repair or
replace any of Tenant’s property.

 

12.02                 If the Demised Premises or a major part thereof shall be
totally (which shall be deemed to include substantially totally) damaged or
destroyed or rendered completely (which shall be deemed to include substantially
completely) untenantable on account of fire or other cause, the rents shall
abate as of the date of the damage or destruction and until Landlord shall
repair, restore and rebuild the Building and the Demised Premises, provided,
however, that should Tenant reoccupy a portion of the Demised Premises during
the period the restoration work is taking place and prior to the date that the
same are made completely tenantable, all rents allocable to such portion of the
Demised Premises shall be payable by Tenant from the date of such occupancy.

 

12.03                 If the Building shall be totally damaged or destroyed by
fire or other cause, or if the Building shall be so damaged or destroyed by fire
or other cause (whether or not the Demised Premises are damaged or destroyed) as
to require a reasonably estimated expenditure of more than forty (40%) per cent
of the full insurable value of the Building immediately prior to the casualty,
then in either such case Landlord may terminate this Lease by giving Tenant
notice to such effect within one hundred eighty (180) days after the date of the
casualty.  In case of any damage or destruction mentioned in this Article 12,
Tenant may terminate this Lease by notice to Landlord, if Landlord has not
completed the making of the required repairs and restored and rebuilt the
Building and the Demised Premises within six (6) months from the date of such
damage or destruction, or within such period after such date (not exceeding six
(6) months) as shall equal the aggregate period Landlord may have been delayed
in doing so by adjustment of insurance, labor trouble, governmental controls,
act of God, or any other cause beyond Landlord’s reasonable control.

 

12.04                 In the event that the whole of the Demised Premises shall
be lawfully condemned or taken in any manner for any public or quasi-public use,
this Lease and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title.  In the event that only a part of
the Demised Premises shall be so condemned or taken, then, effective as of the
date of vesting of title, the fixed annual rent under Article 1 hereunder and
additional rents hereunder shall be abated in an amount thereof apportioned
according to the area of the Demised

 

16

--------------------------------------------------------------------------------


 

Premises so condemned or taken.  In the event that only a part of the Building
shall be so condemned or taken, then (a) Landlord (whether or not the Demised
Premises be affected) may, at Landlord’s option, terminate this Lease and the
term and estate hereby granted as of the date of such vesting of title by
notifying Tenant in writing of such termination within sixty (60) days following
the date on which Landlord shall have received notice of vesting of title, or
(b) if such condemnation or taking shall be of a substantial part of the Demised
Premises or of a substantial part of the means of access thereto, Tenant may, at
Tenant’s option, by delivery of notice in writing to Landlord within thirty (30)
days following the date on which Tenant shall have received notice of vesting of
title, terminate this Lease and the term and estate hereby granted as of the
date of vesting of title, or (c) if neither Landlord nor Tenant elects to
terminate this Lease, as aforesaid, this Lease shall be and remain unaffected by
such condemnation or taking, except that the fixed annual rent payable under
Article 1 and additional rents payable under this Lease shall be abated to the
extent hereinbefore provided in this Article 12.  In the event that only a part
of the Demised Premises shall be so condemned or taken and this Lease and the
term and estate hereby granted with respect to the remaining portion of the
Demised Premises are not terminated as hereinbefore provided, Landlord will,
with reasonable diligence and at its expense, restore the remaining portion of
the Demised Premises as nearly as practicable to the same condition as it was in
prior to such condemnation or taking.

 

12.05                 No damages, compensation or claim shall be payable by
Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of any portion of the Demised Premises of the Building
pursuant to this Article 12.

 

12.06                 In the event of its termination in any of the cases
hereinbefore provided, this Lease and the term and estate hereby granted shall
expire as of the date of such termination with the same effect as if that were
the Expiration Date, and the fixed annual rent and additional rents payable
hereunder shall be apportioned as of such date.

 

12.07                 In the event of any condemnation or taking hereinbefore
mentioned of all or a part of the Building, Landlord shall be entitled to
receive the entire award in the condemnation proceeding, including any award
made for the value of the estate vested by this Lease in Tenant, and Tenant
hereby expressly assigns to Landlord any and all right, title and interest of
Tenant now or hereafter arising in or to any such award or any part thereof, and
Tenant shall be entitled to receive no part of such award.

 

12.08                 It is expressly understood and agreed that the provisions
of this Article 12 shall not be applicable to any condemnation or taking for
governmental occupancy for a limited period.

 

12.09                 In the event of any taking of less than the whole of the
Building which does not result in a termination of this Lease, or in the event
of a taking for a temporary use or occupancy of all or any part of the Demised
Premises which does not result in a termination of this Lease, Landlord, at its
expense, and whether or not any award or awards shall be sufficient for the
purpose, shall proceed with reasonable diligence to repair, alter and restore
the remaining parts

 

17

--------------------------------------------------------------------------------


 

of the Building and the Demised Premises to substantially their former condition
to the extent that the same may be feasible and so as to constitute a complete
and tenantable Building and Demised Premises.

 

12.10                 In the event any part of the Demised Premises be taken to
effect compliance with any law or requirement of public authority other than in
the manner hereinabove provided in this Article 12, then, (i) if such compliance
is the obligation of Tenant under this Lease, Tenant shall not be entitled to
any diminution or abatement of rent or other compensation from Landlord
therefor, but (ii) if such compliance is the obligation of Landlord under this
Lease, the fixed annual rent hereunder shall be reduced and additional rents
under this Lease shall be adjusted in the same manner as is provided in
Section 12.04 according to the reduction in rentable area of the Demised
Premises resulting from such taking.

 

12.11                 Landlord will not carry separate insurance of any kind on
Tenant’s property, and, except as provided by law or by reason of its breach of
any of its obligations hereunder, shall not be obligated to repair any damage
thereto or replace the same.  Tenant shall maintain insurance on Tenant’s
property, and Landlord shall not be obligated to repair any damage thereto or
replace the same.

 

ARTICLE 13 - ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

 

13.01                 Tenant shall not (a) assign or otherwise transfer this
Lease or the term and estate hereby granted, (b) sublet the Demised Premises or
any part thereof or allow the same to be used or occupied by others or in
violation of Article 5, (c) mortgage, pledge or encumber this Lease or the
Demised Premises or any part thereof in any manner by reason of any act or
omission on the part of Tenant, or (d) advertise, or authorize a broker to
advertise, for a subtenant or an assignee, without, in each instance, obtaining
the prior consent of Landlord, except as otherwise expressly provided in this
Article 13.  For purposes of this Article 13, (i) the transfer of a majority of
the issued and outstanding capital stock of any corporate tenant, or of a
corporate subtenant, or the transfer of a majority of the total interest in any
partnership tenant or subtenant, however accomplished, whether in a single
transaction or in a series of related or unrelated transactions, shall be deemed
an assignment of this Lease, or of such sublease, as the case may be, except
that the transfer of the outstanding capital stock of any corporate tenant, or
subtenant, shall be deemed not to include the sale of such stock by persons or
parties, through the “over-the-counter market” or through any recognized stock
exchange, other than those deemed “insiders” within the meaning of the
Securities Exchange Act of 1934 as amended, (ii) a takeover agreement shall be
deemed a transfer of this Lease, (iii) any person or legal representative of
Tenant, to whom Tenant’s interest under this Lease passes by operation of law,
or otherwise, shall be bound by the provisions of this Article 13, and (iv) a
modification, amendment or extension of a sublease shall be deemed a sublease. 
In no event shall any subtenant further sublet the space demised to it or assign
its sublease without Landlord’s prior consent.  Tenant shall pay to Landlord on
demand, as additional rent with each request for its consent, Landlord’s actual
and reasonable costs in responding to and approving Tenant’s requested consent.

 

18

--------------------------------------------------------------------------------


 

13.02                 The provisions of Section 13.01 hereof shall not apply to
transactions with a corporation into or with which Tenant is merged or
consolidated or with an entity to which substantially all of Tenant’s assets are
transferred (provided such merger or transfer of assets is for a good business
purpose and not principally for the purpose of transferring the leasehold estate
created hereby, and provided further, that the assignee after giving effect to
such merger or sale of assets has a net worth at least equal to or in excess of
the greater of (i) the net worth of Tenant immediately prior to such merger or
transfer or (ii) the net worth of Tenant as of the date hereof) or, if Tenant is
a partnership, with a successor partnership.

 

13.03                 Any assignment or transfer, whether made with Landlord’s
consent as required by Section 13.01 or without Landlord’s consent pursuant to
Section 13.02, shall be made only if, and shall not be effective until, the
assignee shall execute, acknowledge and deliver to Landlord a recordable
agreement, in form and substance reasonably satisfactory to Landlord, whereby
the assignee shall assume the obligations and performance of this Lease and
agree to be personally bound by and upon all of the covenants, agreements,
terms, provisions and conditions hereof on the part of Tenant to be performed or
observed and whereby the assignee shall agree that the provisions of
Section 13.01 hereof shall, notwithstanding such an assignment or transfer,
continue to be binding upon it in the future.  Tenant covenants that,
notwithstanding any assignment or transfer, whether or not in violation of the
provisions of this Lease, and notwithstanding the acceptance of fixed annual
rent by Landlord from an assignee or transferee or any other party, Tenant shall
remain fully and primarily liable for the payment of the fixed annual rent due
and to become due under this Lease and for the performance of all of the
covenants, agreements, terms, provisions and conditions of this Lease on the
part of Tenant to be performed or observed.

 

13.04                 The liability of Tenant for the due performance by Tenant
of the obligations on its part to be performed under this Lease, shall not be
discharged, released or impaired in any respect by an agreement or stipulation
made by Landlord or any grantee or assignee of Landlord, by way of mortgage, or
otherwise, extending the time of or modifying any of the obligations contained
in this Lease, or by any waiver or failure of Landlord to enforce any of the
obligations on Tenant’s part to be performed under this Lease, and Tenant shall
continue liable hereunder.  If any such agreement or modification operates to
increase the obligations of a tenant under this Lease, the liability under this
Section 13.04 of the tenant named in the Lease or any of its successors in
interest (unless such party shall have expressly consented in writing to such
agreement or modification), shall continue to be no greater than if such
agreement or modification had not been made.  To charge Tenant named in this
Lease and its successors in interest, no demand or notice of any default shall
be required; Tenant and each of its successors in interest hereby expressly
waives any such demand or notice.

 

13.05                 Landlord shall not unreasonably withhold or delay its
consent to an assignment of this Lease or a subletting of the whole or a part of
the Demised Premises for substantially the remainder of the term of this Lease,
provided:

 

19

--------------------------------------------------------------------------------

 


 

(a)         Tenant shall furnish Landlord with the name and business address of
the proposed subtenant or assignee, information with respect to the nature and
character of the proposed subtenant’s or assignee’s business, or activities,
such references and current financial information with respect to net worth,
credit and financial responsibility as are reasonably satisfactory to Landlord,
and an executed counterpart of the sublease or assignment agreement;

 

(b)         The proposed subtenant or assignee is a reputable party whose
financial net worth, credit and financial responsibility is, considering the
responsibilities involved, reasonably satisfactory to Landlord;

 

(c)          The nature and character of the proposed subtenant or assignee, its
business or activities and intended use of the Demised Premises is, in
Landlord’s reasonable judgment, in keeping with the standards of the Building
and the floor or floors on which the Demised Premises are located and do not
violate any negative covenant as to use contained in this Lease and will not
violate any negative covenant as to use contained in any other lease of space in
the Building about which Tenant has been informed following its request to
Landlord for such information;

 

(d)         The proposed subtenant or assignee is not then an occupant of any
part of the Building or a party who dealt with Landlord or Landlord’s agent
(directly or through a broker) with respect to space in the Building during the
twelve (12) months immediately preceding Tenant’s request for Landlord’s
consent;

 

(e)          All costs incurred with respect to providing reasonably appropriate
means of ingress and egress from the sublet space or to separate the sublet
space from the remainder of the Demised Premises shall, subject to the
provisions of Article 6 with respect to alterations, installations, additions or
improvements, be borne by Tenant;

 

(f)           Each sublease shall specifically state that (i) it is subject to
all the terms, covenants, agreements, provisions, and conditions of this Lease,
(ii) the subtenant or assignee, as the case may be, will not have the right to a
further assignment thereof or sublease or assignment thereunder, or to allow the
Demised Premises to be used by others, without the consent of Landlord in each
instance;

 

(g)          Tenant shall together with requesting Landlord’s consent hereunder,
have paid Landlord any costs incurred by Landlord to review the proposed
assignment or subletting including attorneys fees incurred by Landlord which sum
shall be payable regardless whether Landlord grants or withholds its approval or
exercises its rights pursuant to Section 13.06 hereof;

 

(h)         Tenant shall have complied with the provisions in Section 13.06 and
Landlord shall not have made any of the elections provided for in Section 13.06;

 

(i)             The proposed subtenant or assignee is not (i) a bank trust
company, safe deposit business, savings and loan association or loan company;
(ii) an employment or

 

20

--------------------------------------------------------------------------------


 

recruitment agency; (iii) a school, college, university or educational
institution whether or not for profit; (iv) a government or any subdivision or
agency thereof; (v) an entity engaged in the business of providing office space
within the Demised Premises for occupancy by others;

 

(j)            Tenant shall have granted to Landlord or its leasing agent, at
Landlord’s election, the exclusive right to sublease the Demised Premises or
such portion thereof as Tenant proposes to sublet, or to assign this Lease as
the case may be;

 

(k)         The proposed assignment shall be for a consideration which
represents the fair market value of the leasehold being transferred thereby or
the proposed subletting shall be at a rental rate which reflects the fair market
rental value of the space being demised thereunder and in no event shall Tenant
advertise or list with brokers at a rental rate less than that at which Landlord
is offering to lease comparable space in the Building;

 

(l)             In the case of a subletting of a portion of the Demised
Premises, the portion of so sublet shall be regular in shape and suitable for
normal renting purposes and provided that at no time shall the Demised Premises
be occupied by more than two (2) entities (including Tenant).

 

13.06                 (a)                                 Should Tenant agree to
assign this Lease, other than by an assignment contemplated by Section 13.02,
Tenant shall as soon as that agreement is consummated, but no less than four
(4) months prior to the effective date of the contemplated assignment, deliver
to Landlord an executed counterpart of such agreement, and all ancillary
agreements with the proposed assignee, and Landlord shall than have the right to
elect, by notifying Tenant within sixty (60) days of such delivery, to
(i) terminate this Lease, as of such effective date as if it were the Expiration
Date set forth in this Lease or (ii) accept an assignment of this Lease from
Tenant, and Tenant shall then promptly execute and deliver to Landlord, or
Landlord’s designee if so elected by Landlord, in form reasonably satisfactory
to Landlord’s counsel, an assignment which shall be effective as of such
effective date.

 

(b)                                 In the event that this Lease shall be
assigned to Landlord or Landlord’s designee or if the Demised Premises shall be
sublet to Landlord or Landlord’s designee pursuant to this Section 13.06 the
provisions of any such sublease or assignment and the obligations of Landlord
and the rights of Tenant with respect thereto shall not be binding upon or
otherwise affect the rights of any holder of a superior mortgage or of a
superior lease unless such holder shall elect by written notice to Tenant to
succeed to the position of Landlord or its designee, as the case may be,
thereunder.

 

(c)                                  Should Tenant agree to sublet the Demised
Premises or any portion thereof, other than by a sublease contemplated by
Section 13.02, Tenant shall, as soon as that agreement is consummated, but no
less than four (4) months prior to the effective date of the contemplated
sublease, deliver to Landlord, an executed counterpart of the proposed sublease
and all ancillary agreements with the proposed sublessee, and Landlord shall
then have the right to elect, by notifying Tenant within sixty (60) days of such
delivery, to (i) terminate this Lease as

 

21

--------------------------------------------------------------------------------


 

to the portion of the Demised Premises affected by such subletting or as to the
entire Demised Premises in the case of a subletting thereof, as of such
effective date, (ii) in the case of a proposed subletting of the entire Demised
Premises accept an assignment of this Lease from Tenant, and Tenant shall then
promptly execute and deliver to Landlord, or Landlord’s designee if so elected
by Landlord, in form reasonably satisfactory to Landlord’s counsel, an
assignment which shall be effective as of such effective date, (iii) accept a
sublease from Tenant of the portion of the Demised Premises affected by such
proposed subletting or the entire Demised Premises in the case of a proposed
subletting thereof, and Tenant shall then promptly execute and deliver a
sublease to Landlord, or Landlord’s designee if so elected by Landlord, for the
remainder of the demised term less one day, commencing with such effective date,
at (x) the rental terms reflected in the proposed sublease or (y) the rental
terms contained in this Lease on a per rentable square foot basis, as elected by
Landlord in such notice.

 

(d)                                 If Landlord should elect to have Tenant
execute and deliver a sublease pursuant to any of the provisions of this
Section 13.06, said sublease shall be in a form reasonably satisfactory to
Landlord’s counsel and on all the terms contained in this Lease, except that:

 

(i)                                     The rental terms, if elected by
Landlord, may be either as provided in item (x) or item (y) of subsection
13.06(c) hereof;

 

(ii)                                  The sublease shall not provide for any
work to be done for the subtenant or for any initial rent concessions or contain
provisions inapplicable to a sublease, except that in the case of a subletting
of a portion of the Demised Premises Tenant shall reimburse subtenant for the
cost of erecting such demising walls as are necessary to separate the subleased
premises from the remainder of the Demised Premises and to provide access
thereto and to core bathrooms,

 

(iii)                               The subtenant thereunder shall have the
right to underlet the subleased premises, in whole or in part, without Tenant’s
consent,

 

(iv)                              The subtenant thereunder shall have the right
to make, or cause to be made, any changes, alterations, decorations, additions
and improvements that subtenant may desire or authorize,

 

(v)                                 Such sublease shall expressly negate any
intention that any estate created by or under such sublease be merged with any
other estate held by either of the parties thereto,

 

(vi)                              Any consent required of Tenant, as lessor
under that sublease, shall be deemed granted if consent with respect thereto is
granted by Landlord,

 

(vii)                           There shall be no limitation as to the use of
the sublet premises by the subtenant thereunder,

 

22

--------------------------------------------------------------------------------


 

(viii)                        Any failure of the subtenant thereunder to comply
with the provisions of said sublease, other than with respect to the payment of
rent to Tenant, shall not constitute a default thereunder or hereunder if
Landlord has consented to such noncompliance, and

 

(ix)                              Such sublease shall provide that Tenant’s
obligations with respect to vacating the Demised Premises and removing any
changes, alterations, decorations, additions or improvements made in the
subleased premises shall be limited to those which accrued and related to such
as were made prior to the effective date of the sublease.

 

(e)                                  If pursuant to the exercise of any of
Landlord’s options pursuant to Section 13.06 hereof this Lease is terminated as
to only a portion of the Demised Premises, then the fixed annual rent payable
hereunder and the additional rent payable pursuant to Article 3 hereof shall be
adjusted in proportion to the portion of the Demised Premises affected by such
termination.

 

(f)                                   If Landlord shall give its consent to any
assignment of this Lease or to any sublease, Tenant shall in consideration
therefor, pay to Landlord, as additional rent:

 

(i)                                     in the case of an assignment, an amount
equal to one-half (½) of all sums and other considerations paid to Tenant by the
assignee for or by reason of such assignment (including, but not limited to,
sums paid for the sale of Tenant’s fixtures, leasehold improvements, equipment,
furniture, furnishings or other personal property, less, in the case of a sale
of any of the foregoing other than leasehold improvements, the then net
unamortized or undepreciated cost thereof determined on the basis of Tenant’s
federal income tax returns); and

 

(ii)                                  in the case of a sublease, one-half (½) of
any rents, additional charge or other consideration payable under the sublease
to Tenant by the subtenant which is in excess of the fixed annual rent and
additional rent accruing during the term of the sublease in respect of the
subleased space (at the rate per square foot payable by Tenant hereunder)
pursuant to the terms hereof (including, but not limited to, sums paid for the
sale or rental of Tenant’s fixtures, leasehold improvements, equipment,
furniture or other personal property, less, in the case of the sale of any of
foregoing other than leasehold improvements, the then net unamortized or
undepreciated cost thereof determined on the basis of Tenant’s federal income
tax returns).

 

The sums payable under this Section 13.06(f) shall be paid to Landlord as and
when paid by the subtenant or assignee to Tenant.

 

13.07                 Landlord’s consent to any sublease or assignment shall not
be deemed or construed to modify, amend or affect the terms and provisions of
this Lease, or Tenant’s obligations hereunder, which shall continue to apply, as
if the sublease or assignment had not been made.  Notwithstanding any assignment
or sublease, Tenant shall remain fully liable for the payment of fixed annual
rent and additional rents and for the other obligations of this Lease on the
part of Tenant to be performed or observed.  In the event that Tenant defaults
in the payment of any rent, Landlord is authorized to collect any rents due or
accruing from any assignee,

 

23

--------------------------------------------------------------------------------


 

subtenant or other occupant of the Demised Premises and to apply the net amounts
collected to the fixed annual rent and additional rent reserved herein, and the
receipt of any such amounts by Landlord from an assignee or subtenant, or other
occupant of any part of the Demised Premises, shall not be deemed or construed
as releasing Tenant from Tenant’s obligations hereunder or the acceptance of
that party as a direct tenant.

 

13.08                 If applicable, any profits received by the Tenant from any
assignment or sublease of this Lease shall be evenly divided between the
Landlord and Tenant.

 

ARTICLE 14 - ACCESS TO DEMISED PREMISES; CHANGES

 

14.01                 Tenant shall permit Landlord to erect, use and maintain
pipes, ducts and conduits in and through the Demised Premises, provided the same
are installed adjacent to or concealed behind walls and ceilings of the Demised
Premises.  Landlord or its agents or designees (including any mortgagee or
superior lessor) shall have the right, upon notice (except in the case of
emergency) to Tenant or any authorized employee of Tenant at the Demised
Premises, to enter the Demised Premises, at reasonable times during business
hours, for the making of such repairs or alterations as Landlord may deem
necessary for the Building or which Landlord shall be required to or shall have
the right to make by the provisions of this Lease or any other lease in the
Building and, subject to the foregoing, shall also have the right to enter the
Demised Premises for the purpose of inspecting them or exhibiting them to
prospective purchasers or lessees of the entire Building or to prospective
mortgagees of the fee or of the Landlord’s interest in the property of which the
Demised Premises are a part or to prospective assignees of any such mortgages or
to the holder of any mortgage on the Landlord’s interest in the property, its
agents or designees.  Landlord shall be allowed to take all material into and
upon the Demised Premises that may be required for the repairs or alterations
above mentioned as the same is required for such purpose, without the same
constituting an eviction of Tenant in whole or in part, and the rent reserved
shall in no way abate while said repairs or alterations are being made by reason
of loss or interruption of the business of Tenant because of the prosecution of
any such work.  Any notice to Tenant required pursuant to this Article may be
given orally.

 

14.02                 Landlord reserves the right, without the same constituting
an eviction and without incurring liability to Tenant therefor, to change the
arrangement and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairways, toilets or other public parts of the Building;
provided, however, that access to the Building shall not be cut off and that
there shall be no unreasonable obstruction of access to the demised premises or
unreasonable interference with the use or enjoyment thereof.

 

14.03                 Landlord may, during the twelve (12) months prior to
expiration of the term of this Lease, exhibit the Demised Premises to
prospective tenants.  Landlord shall make a good faith effort to provide Tenant
at least 24 hours advance notice of such showings.

 

14.04                 Landlord reserves the right to light from time to time all
or any portion of the Demised Premises at night for display purposes without
paying Tenant therefor.

 

24

--------------------------------------------------------------------------------


 

14.05                 If Tenant shall not be personally present to open and
permit an entry into the Demised Premises at any time when for any reason an
entry therein shall be urgently necessary by reason of fire or other emergency,
Landlord or Landlord’s agents may forcibly enter the same without rendering
Landlord or such agents liable therefor (if during such entry Landlord or
Landlord’s agents shall accord reasonable care to Tenant’s property) and without
in any manner affecting the obligations and covenants of this Lease.

 

ARTICLE 15 - QUIET ENJOYMENT

 

15.01                 Landlord covenants and agrees that subject to the terms
and provisions of this Lease, if, and so long as, Tenant keeps and performs each
and every covenant, agreement, term, provision and condition herein contained on
the part or on behalf of Tenant to be kept or performed, then Tenant’s right
under this Lease shall not be cut off or ended before the expiration of the term
of this Lease, subject however, to: (i) the obligations of this Lease, and
(ii) as provided in Article 25 hereof with respect to ground and underlying
leases and mortgages which affect this Lease.

 

ARTICLE 16 - CONDITIONS OF LIMITATION

 

16.01                 This Lease and the term and estate hereby granted are
subject to the limitation that whenever Tenant shall make an assignment of the
property of Tenant for the benefit of creditors, or shall file a voluntary
petition under any bankruptcy or insolvency law or any involuntary petition
alleging an act of bankruptcy or insolvency shall be filed against Tenant under
any bankruptcy or insolvency law, or whenever a petition shall be filed by or
against Tenant under the reorganization provisions of the United States
Bankruptcy Act or under the provisions of any law of like import, or whenever a
petition shall be filed by Tenant under the arrangement provisions of the United
States Bankruptcy Act or under the provisions of any law of like import, or
whenever a permanent receiver of Tenant or of or for the property of Tenant
shall be appointed, then, Landlord may, (a) at any time after receipt of such
notice of the occurrence of any such event, or (b) if such event occurs without
the acquiescence of Tenant, at any time after the event continues for thirty
(30) days, give Tenant a notice of intention to end the term of this Lease at
the expiration of five (5) days from the date of service of such notice of
intention, and upon the expiration of said five (5) day period, this Lease and
the term and estate hereby granted, whether or not the term shall theretofore
have commenced, shall terminate with the same effect as if that day were the
Expiration Date, but Tenant shall remain liable for damages as provided in
Article 19.

 

16.02                 This Lease and the term and estate hereby granted are
subject to further limitation as follows:

 

(a)                                 whenever Tenant shall default in the payment
of any installment of fixed annual rent, or in the payment of any additional
rent or any other charge payable by Tenant to Landlord, on any day upon which
same ought to be paid, and such default shall continue for five (5) days after
Landlord shall have given Tenant a notice specifying such default, or

 

25

--------------------------------------------------------------------------------


 

(b)                                 whenever Tenant shall do or permit anything
to be done, whether by action or inaction, contrary to any of Tenant’s
obligations hereunder, and if such situation shall continue and shall not be
remedied by Tenant within fifteen (15) days after Landlord shall have given to
Tenant a notice specifying the same, or, in the case of a happening or default
which cannot with due diligence be cured within a period of fifteen (15) days
and the continuation of which for the period required for cure will not subject
Landlord to the risk of criminal liability (as more particularly described in
Article 8 hereof) or termination of any superior lease or foreclosure of any
superior mortgage, if Tenant shall not, (i) within said fifteen (15) day period
advise Landlord of Tenant’s intention to duly institute all steps necessary to
remedy such situation, (ii) duly institute within said fifteen (15) day period,
and thereafter diligently and continuously prosecute to completion all steps
necessary to remedy the same and (iii) complete such remedy within such time
after the date of the giving of said notice of Landlord as shall reasonably be
necessary, or

 

(c)                                  whenever any event shall occur or any
contingency shall arise whereby this Lease or the estate hereby granted or the
unexpired balance of the term hereof would, by operation of law or otherwise,
devolve upon or pass to any person, firm or corporation other than Tenant,
except as expressly permitted by Article 13, or

 

(d)                                 whenever Tenant shall vacate or abandon the
Demised Premises (unless as a result of a casualty), or

 

(e)                                  whenever in case any other lease held by
Tenant from Landlord shall expire and terminate (whether or not the term thereof
shall then have commenced) as a result of the default of Tenant thereunder or of
the occurrence of an event as therein provided (other than by expiration of the
fixed term thereof or pursuant to a cancellation or termination option therein
contained), or

 

(f)                                   whenever Tenant shall default in the due
keeping, observing or performance of any covenant, agreement, provision or
condition of Article 5 hereof on the part of Tenant to be kept, observed or
performed and if such default shall continue and shall not be remedied by Tenant
within 24 hours after Landlord shall have given to Tenant a notice specifying
the same, or

 

(g)                            whenever a default of the kind set forth in
Subsection 16.02(a), (b), (c) or (f) hereof shall occur and if either (i) Tenant
shall cure, after notice, such default within any applicable grace period or
(ii) Landlord shall, in its sole discretion, permit Tenant to cure such default
after the applicable grace period has expired, and if a similar default shall
occur more than once within the next three hundred sixty-five (365) days,
whether or not such similar default or defaults is or are cured within the
applicable grace period, then in any of said cases set forth in the foregoing
Subsections (a), (b), (c), (d), (e), (f) and (g) Landlord may give to Tenant a
notice of intention to end the term of this Lease at the expiration of five
(5) business  days from the date of the service of such notice of intention and
upon the expiration of said five (15) business  days this Lease and the term and
estate hereby granted, whether or not the term shall theretofore have commenced,
shall terminate with the same effect as if that day were the Expiration Date,
but Tenant shall remain liable for damages as provided in Article 19.

 

26

--------------------------------------------------------------------------------


 

16.03                 A “Landlord Event of Default” shall occur if the Landlord
defaults in the performance of any covenant, agreement or condition contained in
this Lease for more than thirty (30) days after written notice of default by the
Tenant, provided that if the default cannot be cured within thirty (30) days,
Landlord shall not be in default so long as Landlord commences to cure the
default within the thirty (30) day period and diligently proceeds to cure the
default as promptly as possible. In the event of a Landlord Event of Default,
Tenant shall have the right to  either (i) cure such default and deduct all
reasonable expenses associated with such cure from Rent or (ii) Tenant may give
to Landlord a notice of intention to end the term of this Lease at the
expiration of thirty (30) business days from the date of the service of such
notice of intention and upon the expiration of said thirty  (30) business  days
this Lease and the term and estate hereby granted, whether or not the term shall
theretofore have commenced, shall terminate with the same effect as if that day
were the Expiration Date.

 

ARTICLE 17 - RE-ENTRY BY LANDLORD; INJUNCTION

 

17.01                 If Tenant shall default in the payment of any installment
of Fixed Annual Rent, or of any additional rent, on any date upon which the same
ought to be paid, and if such default shall continue for five (5) days after
Landlord shall have given to Tenant a notice specifying such default, or if this
Lease shall expire as in Article 16 provided, Landlord or Landlord’s agents and
employees may immediately or at any time thereafter re-enter the Demised
Premises, or any part thereof, either by summary dispossess proceedings or by
any suitable action or proceeding at law, or by force or otherwise, without
being liable to indictment, prosecution or damages therefrom, to the end that
Landlord may have, hold and enjoy the Demised Premises again as and of its first
estate and interest therein.  The word re-enter, as herein used, is not
restricted to its technical legal meaning.  In the event of any termination of
this Lease under the provisions of Article 16 or if Landlord shall re-enter the
Demised Premises under the provisions of this Article 17 or in the event of the
termination of this Lease, or of re-entry, by or under any summary dispossess or
other proceedings or action or any provision of law by reason of default
hereunder on the part of Tenant, Tenant shall thereupon pay to Landlord the
Fixed Annual Rent and additional rent payable by Tenant to Landlord up to the
time of such termination of this Lease, or of such recovery of possession of the
Demised Premises by Landlord, as the case may be, and shall also pay to Landlord
damages as provided in Article 19.

 

17.02                 In the event of a breach or threatened breach of Tenant of
any of its obligations under this Lease, Landlord shall also have the right of
injunction.  The special remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which Landlord may lawfully be entitled at any time and Landlord
may invoke any remedy allowed at law or in equity as if specific remedies were
not provided for herein.

 

27

--------------------------------------------------------------------------------


 

17.03                 If this Lease shall terminate under the provisions of
Article 16, or if Landlord shall re-enter the Demised Premises under the
provisions of this Article 17, or in the event of the termination of this Lease,
or of re-entry, by or under any summary dispossess or other proceeding or action
or any provision of law by reason of default hereunder on the part of Tenant,
Landlord shall be entitled to retain all moneys, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such moneys shall
be credited by Landlord against any Fixed Annual Rent or additional rent due
from Tenant at the time of such termination or re-entry or, at Landlord’s option
against any damages payable by Tenant under Articles 16 and 19 or pursuant to
law.

 

17.04                 Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed for any cause, or in the event of Landlord
obtaining possession of the Demised Premises, by reason of the violation by
Tenant of any of the covenants and conditions of this Lease or otherwise.

 

ARTICLE 18 - WINDOWS AND GLASS

 

18.01                 Tenant covenants, at its own cost and expense, to replace
the windows, plate glass, doors, and any fixtures or appurtenances composed of
glass in the Demised Premises in case of damage caused by Tenant, its employees,
agents or invitees.  If for any reason any of such glass in the Demised Premises
is damaged as described above and Tenant fails to repair same within three
(3) business days, Landlord may repair such glass on Tenant’s behalf and Tenant
shall reimburse Landlord, as Additional Rent, for the cost of such repair within
three (3)  days.  Upon the expiration of the term of this Lease, all such
windows, plate glass, doors and any fixtures or appurtenances composed of glass
shall belong to Landlord and shall be surrendered with the Demised Premises.
Landlord shall be responsible for the cost and expense of any damages to the
windows, plate glass, doors, and any fixtures or appurtenances composed of glass
in the Demised Premises that are not caused by Tenant, or Tenant’s employees,
agents or invitees.  Landlord shall make such repairs within five (5) business
days of receiving notice of such damage. If Landlord fails to repair said
damages within five (5) business days Tenant may make such repairs on Landlord’s
behalf and Landlord shall credit Tenant’s next monthly rental payment in an
amount of the actual cost of such repairs.

 

ARTICLE 19 - DAMAGES

 

19.01                 If this Lease is terminated under the provisions of
Article 16 or any other provision of this Lease, or if Landlord shall re-enter
the Demised Premises under the provisions of Article 17 or any other provision
of this lease, or in the event of the termination of this Lease, or of re-entry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall pay to Landlord as damages, at the election of Landlord, either:

 

28

--------------------------------------------------------------------------------

 


 

(a)                                 a sum which at the time of such termination
of this Lease or at the time of any such re-entry by Landlord, as the case may
be, represents the then value of the excess, if any, of:

 

(i)             the aggregate of the Fixed Annual Rent and the additional rent
payable hereunder which would have been payable by Tenant (conclusively
presuming that additional rent on account of increases in Taxes shall increase
at the average of the rates of increase thereof previously experienced by
Landlord during the period (not to exceed three (3) years) prior to such
termination) for the period commencing with such earlier termination of this
Lease or the date of any such re-entry, as the case may be, and ending with the
Expiration Date, had this Lease not so terminated or had Landlord not so
re-entered the Demised Premises, over

 

(ii)          the aggregate fair rental value of the Demised Premises for the
same period, or

 

(b)                                 sums equal to the Fixed Annual Rent and the
additional rent payable hereunder which would have been payable by Tenant had
this Lease not so terminated, or had Landlord not so re-entered the Demised
Premises, payable upon the due dates therefor specified herein following such
termination or such re-entry and until the Expiration Date; provided, however,
that if Landlord shall re-let the Demised Premises during said period, Landlord
shall credit Tenant with the net rents received by Landlord from such
re-letting, such net rents to be determined by first deducting from the gross
rents as and when received by Landlord from such re-letting expenses incurred or
paid by Landlord in terminating this Lease or in re-entering the Demised
Premises and in securing possession thereof, as well as the expenses of
re-letting, including altering and preparing the Demised Premises for new
tenants, brokers’ commissions, and all other expenses properly chargeable
against the Demised Premises and the rental thereof; it being understood that
any such re-letting may be for a period shorter or longer than the remaining
term of this Lease; but in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder,
or shall Tenant be entitled in any suit for the collection of damages pursuant
to this subsection to a credit in respect of any net rents from a re-letting,
except to the extent that such net rents are actually received by Landlord.  If
the Demised Premises or any part thereof should be re-let in combination with
other space, then proper apportionment on a square foot basis shall be made of
the rent received from such re-letting and of the expenses of re-letting.

 

If the Demised Premises or any part thereof be re-let by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such re-letting shall, prima facie, be the fair and
reasonable rental value for the Demised Premises, or part thereof, so re-let
during the term of the re-letting.

 

19.02                 Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this Lease would

 

29

--------------------------------------------------------------------------------


 

have expired if it had not been so terminated under the provisions of Article
16, or under any provision of law, or had Landlord not re-entered the Demised
Premises.  Nothing herein contained shall be construed to limit or preclude
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

 

ARTICLE 20 - LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

 

20.01                 If Tenant shall default in the observance or performance
of any term or covenant on Tenant’s part to be observed or performed under or by
virtue of any of the terms or provisions in any Article of this Lease, (a)
Landlord may remedy such default for the account of Tenant, immediately and
without notice in case of emergency, or in any other case only provided that
Tenant shall fail to remedy such default with all reasonable dispatch after
Landlord shall have notified Tenant in writing of such default and the
applicable grace period for curing such default shall have expired; and (b) if
Landlord makes any expenditures or incurs any obligations for the payment of
money in connection with such default including, but not limited to, reasonable
attorneys’ fees in instituting, prosecuting or defending any action or
proceeding, such sums or obligations incurred, shall be deemed to be additional
rent hereunder and shall be paid by Tenant to Landlord upon request.

 

ARTICLE 21 - SERVICES AND EQUIPMENT

 

21.01                 So long as Tenant is not in default under any of the
covenants of this Lease beyond all applicable notice and cure periods, Landlord
shall, at its cost and expense:

 

(a)                                 Provide necessary elevator facilities on
Business Days (as hereinafter defined in Article 22) during “regular hours”
(that is between the hours of 8:00 A.M. and 6:00 P.M.).  At Landlord’s option,
the elevators shall be operated by automatic control or manual control, or by a
combination of both of such methods.

 

Heat and cooling service shall be provided, as may be required for comfortable
occupancy of the Demised Premises during regular hours of Business Days during
the heating and cooling seasons respectively.  If Tenant shall require heat and
cooling service during hours other than regular hours or on days other than
Business Days (hereinafter called “After Hours”), Landlord shall furnish such
After Hours heat and cooling service upon reasonable advance notice from Tenant,
and Tenant shall pay, on demand an estimated charge of $650.00 per hour.

 

(b)                                 Provide cleaning and janitorial services on
Business Days.  Tenant shall pay to Landlord on demand the costs incurred by
Landlord for (a) extra cleaning work in the Demised Premises required because of
(i) misuse or neglect on the part of Tenant or its employees or visitors, (ii)
use of portions of the Demised Premises for preparation, serving or consumption
of food or beverages, data processing, or reproducing operations, private
lavatories or toilets or other special purposes requiring greater or more
difficult cleaning work than office areas, (iii) unusual quantity of interior
glass surfaces, (iv) non-building standard materials or

 

30

--------------------------------------------------------------------------------


 

finishes installed by Tenant or at its request, and (b) removal from the Demised
Premises and the Building of so much of any refuse and rubbish of Tenant as
shall exceed that ordinarily accumulated daily in the routine of business office
occupancy.  Landlord, its cleaning contractor and their employees shall have
After Hours access to the Demised Premises and the free use of light, power and
water in the Demised Premises as reasonably required for the purpose of cleaning
the Demised Premises in accordance with Landlord’s obligations hereunder.

 

21.02                 Landlord reserves the right without any liability
whatsoever, or abatement of fixed annual rent, or additional rent, to stop the
heating, air-conditioning, elevator, plumbing, electric and other systems when
necessary by reason of emergency or for necessary repairs, alterations,
replacements or improvements.

 

21.03                 Landlord will not be required to furnish any other
services, except as otherwise provided in this Lease.

 

21.04                 Tenant shall have the right to access the building 24
hours a day 7 days a week, subject to Landlord’s reasonable security procedures.

 

21.05                 Tenant shall receive two (2) access/identification cards
to the Demised Premises.  Any additional access/identification card(s) shall
cost $15.00 each which shall be payable by Tenant to Landlord upon Tenant’s
request for said additional access/identification card(s).

 

21.06                 Landlord shall maintain the heating and air conditioning
systems, plumbing and electrical systems throughout the Building (including the
Demised Premises) and the outside walls, outside windows, concrete floors,
common areas, hallways, bathrooms, lobbies, sidewalks and roof of the Building
in good order and repair (hereinafter “Landlord’s Obligation”). Landlord
represents that the systems referenced herein are currently in good working
order.

 

ARTICLE 22 - DEFINITIONS

 

22.01                 The term “Landlord” as used in this Lease means only the
owner, or the mortgagee in possession, for the time being of the Land and
Building (or the owner of a lease of the Building or of the Land and Building),
so that in the event of any transfer of title to said Land and Building or said
lease, or in the event of a lease of the Building, or of the Land and Building,
upon notification to Tenant of such transfer or lease the said transferor
Landlord shall be and hereby is entirely freed and relieved of all future
covenants, obligations and liabilities of Landlord hereunder, and it shall be
deemed and construed as a covenant running with the land without further
agreement between the parties or their successors in interest, or between the
parties and the transferee of title to said Land and Building or said lease, or
the said lessee of the Building, or of the Land and Building, that the
transferee or the lessee has assumed and agreed to carry out any and all such
covenants, obligations and liabilities of Landlord hereunder.

 

31

--------------------------------------------------------------------------------


 

22.02                 The term “Business Days” as used in this Lease shall
exclude Saturdays, Sundays and all days observed by the Federal, State or local
government as legal holidays as well as all other days recognized as holidays
under applicable union contracts.

 

22.03                 “Interest Rate” shall mean a rate per annum equal to the
lesser of (a) 2% above the commercial lending rate announced from time to time
by JP Morgan Chase Bank as its prime rate for ninety (90) day unsecured loans,
or (b) the maximum applicable legal rate, if any.

 

22.04                 “Legal Requirements” shall mean laws, statutes and
ordinances (including building codes and zoning regulations, and ordinances) and
the orders, rules, and regulations, directives and requirements of all federal,
state, county, city and borough departments, bureaus, boards, agencies, offices,
commissions and other subdivisions thereof, or of any official thereof, or of
any other governmental public or quasi-public authority, whether now or
hereafter in force, which may be applicable to the Land or Building or the
Demised Premises or any part thereof, or the sidewalks, curbs or areas adjacent
thereto and all requirements, obligations and conditions of all instruments of
record on the date of this Lease.

 

ARTICLE 23 - INVALIDITY OF ANY PROVISION

 

23.01                 If any term, covenant condition or provision of this Lease
or the application thereof to any circumstances or to any person, firm or
corporation shall be invalid or unenforceable to any extent, the remaining
terms, covenants conditions and provisions of this Lease or the application
thereof to any circumstances or to any person, firm or corporation other than
those as to which any term, covenant, condition or provision is held invalid or
unenforceable, shall not be affected thereby and each remaining term, covenant,
condition and provision of this Lease shall be valid and shall be enforceable to
the fullest extent permitted by law.

 

ARTICLE 24 - BROKERAGE

 

24.01                 Tenant and Landlord each covenant, represent and warrant
that they have had no dealings or communications with any broker, or agent other
than Cushman & Wakefield (Landlord’s Broker) in connection with the consummation
of this Lease, and Tenant covenants and agrees to pay, hold harmless and
indemnify Landlord from and against any and all cost, expense (including
reasonable attorneys’ fees) or liability for any compensation, commissions or
charges claimed by any broker (other than the Landlord’s Broker) or agent with
respect to this Lease or the negotiation thereof.  Landlord shall be solely
responsible for paying all fees and commissions of the Landlord’s Broker.  This
Section 24.01 shall survive the expiration of this Lease.

 

ARTICLE 25 - SUBORDINATION

 

25.01                 This Lease is and shall be subject and subordinate to all
ground or underlying leases which may now or hereafter affect the real property
of which the Demised Premises forms a part and to all mortgages which may now or
hereafter affect such leases or such real property,

 

32

--------------------------------------------------------------------------------


 

and to all renewals, modification, replacements and extensions thereof.  The
provisions of this Section 25.01 shall be self operative and no further
instrument of subordination shall be required.  In confirmation of such
subordination, Tenant shall promptly execute and deliver at its Landlord’s cost
and expense any instrument, in recordable form if required, that Landlord, the
lessor of the ground or underlying lease or the holder of any such mortgage or
any of their respective successors in interest may request to evidence such
subordination, and Tenant hereby constitutes and appoints Landlord or its
successors in interest to be Tenant’s attorney-in-fact, irrevocably and coupled
with an interest, to execute and deliver any such instrument for and on behalf
of Tenant.

 

25.02                 In the event of a termination of any ground or underlying
lease, or if the interests of Landlord under this Lease are transferred by
reason of, or assigned in lieu of, foreclosure or other proceedings for
enforcement of any mortgage, or if the holder of any mortgage acquires a lease
in substitution therefor, then Tenant under this Lease will, at the option to be
exercised in writing by the lessor under such ground or underlying lease or such
mortgage or purchaser, assignee or lessee, as the case may be, either (i) attorn
to it and will perform for its benefit all the terms, covenants and conditions
of this Lease on Tenant’s part to be performed with the same force and effect as
if said lessor, such mortgagee or purchaser, assignee or lessee, were the
landlord originally named in this Lease, or (ii) enter into a new lease with
said lessor or such mortgagee or purchaser, assignee or lessee, as landlord, for
the remaining term of this Lease and otherwise on the same terms and conditions
and which the same options, if any, then remaining.  The foregoing provisions of
clause (i) of this Section 25.02 shall enure to the benefit of such lessor,
mortgagee, purchaser, assignee or lessee, shall be self operative upon the
exercise of such option, and no further instrument shall be required to give
effect to said provisions.  Tenant, however, upon demand of any such lessor,
mortgagee, purchaser, assignee or lessee agrees to execute, from time to time,
instruments in confirmation of the foregoing provisions of this Section 25.02,
satisfactory to any such lessor, mortgagee, purchaser, assignee or lessee,
acknowledging such attornment and setting forth the terms and conditions of its
tenancy.  Tenant thereby constitutes and appoints Landlord or its successors in
interest to be the Tenant’s attorney-in-fact, irrevocably and coupled with an
interest, to execute and deliver such instrument of attornment, or such new
lease, if the Tenant refuses or fails to do so promptly upon request.

 

25.03                 Anything herein contained to the contrary notwithstanding,
under no circumstances shall the aforedescribed lessor under the ground lease or
mortgagee or purchaser, assignee or lessee, as the case may be, whether or not
it shall have succeeded to the interest of the Landlord under this Lease, be:

 

(a)                                 Liable for any act, omission or default of
any prior landlord (including, without limitation, the then defaulting
landlord); or

 

(b)                                 Subject to any offsets, claims or defenses
which Tenant might have against any prior landlord (including, without
limitation, the then defaulting landlord) other than nay abatement provided for
under the express terms of this Lease to the extent such abatement is applicable
to periods after the date of such succession as Landlord; or

 

33

--------------------------------------------------------------------------------


 

(c)                                  Bound by any rent or additional rent which
Tenant might have paid to any prior landlord for more than one month in advance;
or

 

(d)                                 Bound by any modification, amendment or
abridgement of the Lease, or any cancelation or surrender or termination of the
same, made without its prior written approval; or

 

(e)                                  Bound by any obligation to make any payment
to or on behalf of Tenant or to perform any improvements to the Demised
Premises; or

 

(f)                                   Bound to return Tenant’s security deposit,
if any, until such deposit has come into its actual possession and Tenant would
be entitled to such security deposit pursuant to the terms of this Lease.

 

25.04                 If, in connection with the financing of the Building, the
holder of any mortgage shall request reasonable non-monetary modifications of
this Lease as a condition of approval thereof, Tenant shall not unreasonably
withhold, delay or defer making such modifications.

 

25.05                 Tenant has notice that the Lease and the rents and all
other sums due thereunder have been or may be assigned to any mortgagee as
security for a mortgage loan.  In the event any such mortgagee notifies Tenant
of the occurrence of an event of default under its mortgage and demands that
Tenant pay its rents and all other sums due or to become due under the Lease
directly to the mortgagee, Tenant shall honor such demand and pay its rent and
all other sums due under the Lease directly to such mortgagee or as otherwise
authorized in writing by such mortgagee.  Landlord hereby irrevocably authorizes
Tenant to make the foregoing payments to such mortgagee upon such notice and
demand.

 

ARTICLE 26 - CERTIFICATE OF TENANT

 

26.01                 Tenant agrees, at any time and from time to time, as
requested by Landlord or any mortgagee, upon not less than ten (10) days’ prior
notice, to execute and deliver to Landlord a statement certifying that this
Lease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
the modifications), certifying the dates to which the fixed annual rent and
additional rent have been paid, and stating whether or not, to the best
knowledge of Tenant, Landlord is in default in performance of any of its
obligations under this Lease, and, if so, specifying each such default of which
Tenant may have knowledge and containing such other information as Landlord may
reasonably request to Tenant’s knowledge, it being intended that any such
statement delivered pursuant hereto may be relied upon by others with whom
Landlord may be dealing.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 27 - LEGAL PROCEEDINGS; WAIVER OF JURY TRIAL

 

27.01                 Landlord and Tenant do hereby waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Demised Premises, and/or any other claims (except claims for
bodily injury or damage to physical property), and any emergency statutory or
any other statutory remedy.

 

27.02                 It is further mutually agreed that in the event Landlord
commences any summary proceeding, Tenant will not interpose and does hereby
waive the right to interpose any counterclaim (unless same would be waived) of
whatever nature or description in any such proceeding.

 

27.03                 Tenant and Landlord each acknowledge that in no event will
either party have any liability to the other party for so-called punitive or
consequential (as opposed to actual) damages.

 

ARTICLE 28 - SURRENDER OF PREMISES

 

28.01                 Upon the expiration or other termination of the term of
this Lease, Tenant shall quit and surrender to Landlord the Demised Premises,
broom clean, in good order and condition, ordinary wear and tear and damage by
fire, the elements or other casualty excepted, and Tenant shall remove all of
its property as herein provided.  Tenant shall remove all trade fixtures from
the Demised Premises at the end of the Lease term or earlier termination of this
Lease, or said fixtures shall, at Landlord’s option, be deemed abandoned, and
Tenant shall repair any damage to any part of the Demised Premises caused by the
removal of fixtures.  Notwithstanding any contrary provision in this Lease, all
non-trade fixtures shall become the property of the Landlord at time of
installation and shall not be removed by Tenant unless Landlord so directs in
writing.  Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the term of this Lease.  Any property
left at the Demised Premises after the Tenant quits and surrenders possession of
the Demised Premises shall be deemed to be abandoned by the Tenant and the
Landlord may dispose of same as it deems fit.

 

ARTICLE 29 - RULES AND REGULATIONS

 

29.01                 Tenant and Tenant’s servants, employees and agents shall
observe faithfully and comply strictly with the Rules and Regulations set forth
in Schedule B attached hereto and made part hereof entitled “Rules and
Regulations” and such other and further reasonable Rules and Regulations as
Landlord or Landlord’s agents may from time to time adopt; provided, however,
that in case of any conflict or inconsistency between the provisions of this
Lease and of any of the Rules and Regulations as originally or as hereafter
adopted, the provisions of this Lease shall control.  Reasonable written notice
of any additional Rules and Regulations shall be given to Tenant.

 

35

--------------------------------------------------------------------------------


 

29.02                 Nothing in this Lease contained shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and Regulations
or the terms, covenants or conditions in any other lease, against any other
tenant of the Building.

 

ARTICLE 30 - NOTICES

 

30.01                 Any notice or demand, consent, approval or disapproval, or
statement required to be given by the terms and provisions of this Lease, or by
any law or governmental regulation, either by Landlord to Tenant or by Tenant to
Landlord, shall be in writing.  Unless otherwise required by such law or
regulation, such notice or demand shall be given, and shall be deemed to have
been served and given when such notice or demand is mailed by registered or
certified mail deposited enclosed in a securely closed postpaid wrapper, in a
United States Government general or branch post office, or official depository
within the exclusive care and custody thereof, addressed to either party, at its
address set forth on page 1 of this Lease.  After Tenant shall occupy the
Demised Premises, the address of Tenant for notices, demands, consents,
approvals or disapprovals shall be the Building.  Either party may, by notice as
aforesaid, designate a different address or addresses for notices, demands,
consents, approvals or disapprovals.

 

30.02                 In addition to the foregoing, either Landlord or Tenant
may, from time to time, request in writing that the other party serve a copy of
any notice or demand, consent, approval or disapproval, or statement, on one
other person or entity designated in such request, such service to be effected
as provided in Section 30.01 hereof.  Landlord hereby demands that an additional
copy of all notices or demands from Tenant to Landlord be sent to Landlord c/o
its attorneys Azoulay Weiss, LLP, 864 Willis Avenue, Suite 6, Albertson, NY
11507, Attn: Edward J. Weiss.

 

ARTICLE 31 - NO WAIVER

 

31.01                 No agreement to accept a surrender of this Lease shall be
valid unless in writing signed by Landlord.  No employee of Landlord or of
Landlord’s agents shall have any power to accept the keys of the Demised
Premises prior to the termination of this Lease.  The delivery of keys to any
employee of Landlord or of Landlord’s agent shall not operate as a termination
of this Lease or a surrender of the Demised Premises.  In the event of Tenant at
any time desiring to have Landlord sublet the Demised Premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive said keys for
such purpose without releasing Tenant from any of the obligations under this
Lease.  The failure of Landlord to seek redress for violation of, or to insist
upon the strict performance of, any covenant or condition of this Lease or any
of the Rules and Regulations set forth herein, or hereafter adopted by Landlord,
shall not prevent a subsequent act, which would have originally constituted a
violation from having all the force and effect of an original violation.  The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach.  The failure of Landlord to
enforce any of the Rules and Regulations set forth herein, or hereafter adopted,
against Tenant

 

36

--------------------------------------------------------------------------------


 

and/or any other tenant in the Building shall not be deemed a waiver of any such
Rules and Regulations.  No provision of this Lease shall be deemed to have been
waived by Landlord, unless such waiver be in writing signed by Landlord.  No
payment by Tenant or receipt by Landlord of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than on the account of the
earliest stipulated rent, nor shall any endorsement or payment of rent be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such rent or
pursue any other remedy in this Lease provided.

 

31.02                 This Lease contains the entire agreement between the
parties, and any executory agreement hereafter made shall be ineffective to
change, modify, discharge or effect an abandonment of it in whole or in part
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, modification, discharge or abandonment is
sought.

 

ARTICLE 32 - INABILITY TO PERFORM

 

32.01                 If, by reason of (1) strike, (2) labor troubles, (3)
governmental preemption in connection with a national emergency, (4) any rule,
order or regulation of any governmental agency, (5) conditions of supply or
demand which are affected by war or other national, state or municipal
emergency, or any other cause or (6) any cause beyond Landlord’s reasonable
control (each a “Force Majeure Event”), Landlord shall be unable to fulfill its
obligations under this Lease or shall be unable to supply any service which
Landlord is obligated to supply, Landlord shall have no liability in connection
therewith and this Lease and Tenant’s obligation to pay rent hereunder shall in
no way be affected, impaired or excused provided that the Force Majeure Event
does not prevent Tenant from utilizing the Demised Premises as intended in this
Lease. In the event that a Force Majeure Event results in Tenant’s ability to
utilize all or a portion of the Demised Premises, as intended by this Lease, the
Rent shall be prorated in proportion to the amount of the Demises Premises that
is unavailable until such time as the Force Majeure Event is cured.

 

ARTICLE 33 - CONSENTS AND APPROVALS

 

33.01                 Wherever in this Lease Landlord’s consent or approval is
required, if Landlord shall delay or refuse such consent or approval, Tenant in
no event shall be entitled to make, nor shall Tenant make, any claim, and Tenant
hereby waives any claim, for money damages (nor shall Tenant claim any money
damages by way of setoff, counterclaim or defense) based upon any claim or
assertion by Tenant that Landlord unreasonably withheld or unreasonably delayed
its consent or approval.  Tenant’s sole remedy shall be an action or proceeding
to enforce any such provision, for specific performance, injunction or
declaratory judgment.

 

37

--------------------------------------------------------------------------------


 

ARTICLE 34 - ARBITRATION

 

34.01                 In each case specified in this Lease in which resort to
arbitration shall be required, such arbitration (unless otherwise specifically
provided in other Sections of this Lease) shall be in New York City in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and the provisions of this Lease.  The decision and award of the
arbitrators shall be in writing, shall be final and conclusive on the parties,
and counterpart copies thereof shall be delivered to each of the parties.  In
rendering such decision and awards, the arbitrators shall not add to, subtract
from or otherwise modify the provisions of this Lease.  Judgment may be had on
the decision and award of the arbitrators so rendered in any court of competent
jurisdiction.

 

ARTICLE 35 - INDEMNITY

 

35.01                 Except for Landlords negligence, willful acts or willful
omissions, Tenant shall indemnify, hold harmless, and defend the Landlord, its
agents, employees, and any mortgagee of Landlord’s interest in the Land and/or
the Building and any lessor under any superior lease from and against any loss,
cost, damage or liability, including, without limitation, court costs and
reasonable legal fees and expenses, suffered or incurred by Landlord as a
consequence of any injury or damage to person or property by virtue of Tenant’s
use, occupancy, management, operation, possession, and/or control of the Demised
Premises, or any portion thereof or appurtenant thereto.  Except for Landlords
negligence, willful acts or willful omissions Landlord shall not, be liable to
Tenant for any water damage in or to the Demised Premises, including, but not
limited to damage from broken pipes, leaking roofs, floods, sewage backup and/or
any other water damage.  In the event of any such water damage, Tenant shall
solely bear the cost of such loss or shall look solely to its own insurance
carrier for compensation.  Tenant agrees that the liability of the Landlord
under this Lease for all matters pertaining to or arising out of the tenancy
and/or the use and occupancy of the Demised Premises by Tenant shall be strictly
limited to the Landlord’s estate and interest in the Building in which the
Demised Premises is located, and in no event shall Tenant make any claim against
or seek to impose any personal liability upon the Landlord, its successors
and/or assigns, or upon any member or manager, or any general or limited
partner, or any officer, director, shareholder, trustee or trust beneficiary of
Landlord, as the case may be.

 

35.02                 Except for Tenant’s negligence, willful acts or willful
omissions, Landlord agrees to defend, indemnify and save Tenant harmless from
any and all claims arising from loss of life, personal injury, bodily injury or
damage to property arising upon or at the Building resulting from Landlord’s
negligence.

 

ARTICLE 36 - SECURITY

 

36.01                 Tenant has deposited with Landlord the sum of $56,630.37
(in the form of a cashiers check) as security for the faithful performance and
observance by Tenant of the terms, provisions, covenants and conditions of this
Lease; it is agreed that in the event Tenant defaults

 

38

--------------------------------------------------------------------------------


 

in respect of any of the terms, provisions, covenants and conditions of this
Lease, including, but not limited to, the payment of Fixed Annual Rent and
additional rent, Landlord may use, apply or retain the whole or any part of the
security so deposited to the extent required for the payment of any Fixed Annual
Rent and additional rent or any other sum as to which Tenant is in default or
for any sum which Landlord may expend or may be required to expend by reason of
Tenant’s default in respect of any of the terms, provisions, covenants and
conditions of this Lease, including but not limited to, any damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord.  In the event that Tenant shall fully and faithfully comply with all
of the terms, provisions, covenants and conditions of this Lease, the security
shall be returned to Tenant after the date fixed as the end of the Lease and
after delivery of entire possession of the Demised Premises to Landlord.  In the
event of a sale of the Land and Building or leasing of the Building, of which
the Demised Premises form a part, Landlord shall have the right to transfer the
security to the vendee or lessee and Landlord shall thereupon be released by
Tenant from all liability for the return of such security; and Tenant agrees to
look solely to the new landlord for the return of said security; and it is
agreed that the provisions hereof shall apply to every transfer or assignment
made of the security to a new landlord.  Tenant further covenants that it will
not assign or encumber or attempt to assign or encumber the monies deposited
herein as security and that neither Landlord nor its successors or assigns shall
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.  In the event Landlord applies or retains any portion or all of the
security deposited, Tenant shall forthwith restore the amount so applied or
retained.

 

36.02                 Notwithstanding anything to the contrary contained above,
on or before 60 days from the Commencement date, in lieu of the cash security
deposit provided for in this Article 36 hereof, Tenant shall deliver to Landlord
and, shall thereafter, except as otherwise provided herein, maintain in effect
at all times during the term hereof, an irrevocable letter of credit, in form
and substance reasonably satisfactory to Landlord, in the amount of the security
required pursuant to this Article 36 and Lease issued by a banking corporation
reasonably satisfactory to Landlord and having its principal place of business
and a duly licensed branch or agency in the State of New York, that is also
nationally recognized whose deposits are insured by the Federal Deposit
Insurance Corporation (“FDIC”).  Such letter of credit shall have an expiration
date no earlier than the first anniversary of the date of issuance thereof and
shall be automatically renewable from year to year unless terminated by the
issuer thereof by notice to Landlord given not less than ninety (90) days prior
to the expiration thereof. Except as otherwise provided herein, Tenant shall,
throughout the term of this Lease, deliver to Landlord, in the event of the
termination of any such letter of credit, replacement letters of credit in lieu
thereof (each such letter of credit and such extension or replacement thereof,
as the case may be, is hereby referred to as a “Security Letter”) no later than
sixty (60) days prior to the expiration date of the preceding Security Letter. 
If Landlord is notified that the Security Letter shall be terminated Landlord
shall have the right to draw down the full amount of the existing Security
Letter and retain the same as security hereunder until such time that the Tenant
provides Landlord with a replacement Security Letter that complies with the
terms of this Agreement.  The term of each such Security Letter shall not be
less than one year and shall be automatically renewable from year to year as
aforesaid.  If Tenant shall fail to obtain any replacement of a Security Letter

 

39

--------------------------------------------------------------------------------


 

within the time limits set forth in this Section 36.02 Landlord may draw down
the full amount of the existing Security Letter and retain the same as security
hereunder.  To ensure that Landlord may utilize the security represented by the
Security Letter in the matter, for the purpose, and to the extent provided in
this Article 36 each Security Letter shall provide that the full amount thereof
may be drawn down by Landlord upon the presentation to the issuing bank of
Landlord’s draft drawn on the issuing bank without accompanying memoranda or
statement of beneficiary.  Landlord may utilize the Security Letter and the
proceeds thereof in the same manner as provided herein for a cash security
deposit pursuant to Section 36.01 hereof.  The final expiration date of the
letter of credit shall be at least ninety (90) days following the stated
Expiration Date of this Lease.

 

36.03                 Tenant shall cooperate and take any and all actions as are
reasonably necessary to ensure that the Landlord is always fully secured with a
letter of credit meeting the requirements of this Article 36, including but not
limited to any action reasonably necessary to effect the replacement of a lost,
stolen, mutilated, or destroyed letter of credit, so as to assure the Landlord
that it is at all times fully secured by a valid letter of credit that may be
drawn upon by the Landlord, its grantees, successors, representatives, and
assigns.

 

36.04                 If Landlord draws on the letter of credit, Tenant shall,
within ten (10) days after demand by Landlord, deliver to Landlord an additional
letter of credit meeting the requirements of this Article 36 or amend the
existing letter of credit so that, at all times, the amount of the letter of
credit held by Landlord, together with any cash held by Landlord not yet applied
to any default equals the original amount of the letter of credit.

 

36.05                 If Tenant seeks to enjoin payment of the letter of credit
and Landlord incurs any fees (i.e., attorneys’ fees) defending such enjoinment
Landlord shall recover all costs and expenses incurred from the Tenant.

 

36.06                 Landlord may require a new Letter of Credit from a more
financially secure insurer (i) upon failure of the issuing bank, (ii) upon any
renewal of the Letter of Credit, (iii) if the bank rating of the institution is
no longer acceptable to Landlord.  Should Landlord require a new Letter of
Credit pursuant to this Article 36 Tenant shall be required to provide said new
Letter of Credit within fifteen (15) days notice of Landlord’s notice to Tenant
to obtain a new Letter of Credit.  Tenant shall be deemed to be in default upon
Tenant’s failure to provide a new Letter of Credit with the requisite time
frame.

 

36.07                 If Tenant shall fully and faithfully comply with all of
the terms, provisions, covenants and conditions of this Lease, and delivers
possession of the Premises to Landlord at the Expiration Date in the condition
required by this Lease, the letter of credit and any cash proceeds held by
Landlord not applied pursuant to this Article 36, shall be returned to Tenant
within thirty (30) days after the Expiration Date.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 37 - CAPTIONS

 

37.01                 The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease nor the intent of any provision thereof.

 

ARTICLE 38- Office Furniture

 

38.01                 Landlord acknowledges that Tenant has agreed to the terms
of this Lease based upon the following assumptions:

 

(i) Landlord will terminate the existing lease it has with Talisman, DeLorenz, &
Pinnisi, P.C. (the “Law Firm”) for the Demised Premises prior to the
commencement of this Lease;

(ii) Law Firm will surrender the Demised Premises to Landlord prior to
commencement of this Lease.

(iii) Law Firm will transfer to Tenant, title to all furniture and equipment
specified on Schedule C hereto that is located in the Demised Premises
(collectively the “Office Furnishings”).

(iv) Landlord will not remove the Office Furnishings from the Demised Premises
when the Law Firm surrenders the Demised Premises.

 

ARTICLE 39 - ICAP (Industrial and Commercial abatement Program)

 

39.01                 For purposes of this Article 38, the term “Project” shall
mean, collectively, (i) the performance by Landlord of certain improvements in
and to the common areas and facilities of the Building, as determined by
Landlord in it sole discretion, and (ii) the performance by Tenant of any
alterations, additions, installations or improvements, including Tenant’s Work. 
All other terms used herein, unless otherwise defined in this Lease, shall have
the meanings ascribed to them in Sections 11-256 through 11-267 of the
Administrative Code of the City of New York, authorized by Title 2-D of Article
4 of the New York Real Property Tax Law and all rules and regulations
promulgated thereunder including without limitation the rules and regulations of
the New York City Department of Finance (“DOF”), the New York City Department of
Business Services (“DBS”) and the New York City Department of Business Services,
Division of Labor Services (“DOBS/DLS”) (herein collectively called the
“Industrial and Commercial Incentive Program” or the “ICIP Program”).

 

39.02                 Tenant acknowledges that Landlord has advised Tenant that
Landlord may (but shall not be obligated to) apply for the benefits and
entitlements provided by the ICAP Program.  Tenant will cooperate in all
reasonable respects with Landlord in applying for, and in obtaining from the
appropriate governmental authorities, certificates of eligibility determining
that Landlord is eligible for a partial exemption from real estate tax payments
pursuant to the ICAP Program. Tenant shall comply (and, with respect to any
contractors and subcontractors performing work on the Project, shall include or
require, as the case may be, provisions in their contracts and subcontracts
requiring such contractors and subcontractors to comply, and

 

41

--------------------------------------------------------------------------------


 

promptly following receipt of notice of any failure of such contractors or
subcontractors to comply, shall use reasonable efforts to enforce such
contractual obligations to comply, including, without limitation, by way of the
termination of such contracts and/or subcontracts) with all applicable
provisions, regulations and requirements of the ICAP Program so that the
Building will receive the benefits and entitlements provided by the ICAP Program
(the “ICAP Benefits”), which compliance shall include without limitation, the
filing and obtaining of all required applications, permits, licenses and
certificates and, if required by the DOBS/DLS, the hiring of apprentice
laborers.  Landlord makes no representation or warranty to Tenant that the ICAP
Benefits shall be received in whole or in part.

 

39.03                 Tenant shall, prior to the performance of any alterations,
additions or improvements in or to the Demised Premises or the Building, or the
issuance of any building permits or award of any construction contracts in
connection therewith, notify Landlord of its intent to perform such alterations,
additions, improvements or installations and the estimated cost thereof in order
to enable Landlord to include such alterations, installations, additions and
improvements in the Building’s applications for ICAP Benefits.

 

39.04                 (i)                                     In order to ensure
that no actions taken by any construction managers, contractors or
subcontractors engaged by Tenant in connection with the Project (“Tenant’s
Contractors”) will cause the Building to fail to qualify for or to lose the ICAP
Benefits, Tenant shall use only such Tenant’s Contractors that qualify under and
otherwise satisfy the requirements of the ICAP Program for performance of work
comprising part of the Project.

 

(ii)                                  All of Tenant’s Contractors employed in
connection with the Project shall be contractually required by Tenant to comply
with the provisions of the ICAP Program.  Tenant hereby agrees that it shall
indemnify and hold harmless Landlord and its partners, directors, officers,
agents and employees from and against any and all claims, loss, damage,
liability, cost or expense arising from or in connection with any failure by
Tenant or Tenant’s Contractors to comply with the provisions of the ICAP
Program.  If Landlord is notified of any violation of the ICAP Program by
Tenant’s Contractors, Landlord shall promptly advise Tenant thereof and send a
copy of such notice to Tenant, and Tenant will take all appropriate diligent
steps to cause Tenant’s Contractors to cure such violations.

 

39.05                 At Landlord’s request, to the extent required to enable
Landlord to file annual certificates of continuing use as required by the ICAP
Program and/or to continue to receive the ICAP Benefits, Tenant shall (i) report
to Landlord the use of the demised premises, the number of workers permanently
engaged in employment in the demised premises, the nature of each worker’s
employment, the number of such workers who reside in New York City and the New
York City residency of each worker, (ii) provide access to the demised premises
by employees and agents of any governmental agency enforcing the ICAP Program
(including, without limitation, DOF) at all reasonable times, upon reasonable
notice when requested by Landlord and (iii) enforce the contractual obligations
of Tenant’s Contractors to comply with the DOBS/DLS requirements.

 

42

--------------------------------------------------------------------------------


 

39.06                 Without limiting Tenant’s rights under this Article 38,
Tenant shall not be required to pay any real estate taxes or charges which may
become due because of the willful neglect or fraud by Landlord in connection
with the ICAP Program, or otherwise relieve or indemnify Landlord from any
personal liability which may arise under Section 11-265 of the Administrative
Code of the City of New York, unless the imposition of such real estate taxes or
charges, or liability, resulted from any actions of Tenant in violation of this
Lease or Tenant’s failure to comply with the ICAP Regulations.

 

39.07                 Tenant represents to Landlord that, within seven (7) years
immediately preceding the date of this Lease, Tenant has not been adjudged by a
court of competent jurisdiction to have been guilty of (i) an act, with respect
to a building, which is made a crime under the provisions of Article 150 of the
Penal Law of the State of New York or any similar law of another state, or (ii)
any act made a crime or violations by the provisions of Section 235 of the Real
Property Law of the State of New York, nor is any charge for violation of such
laws presently pending against Tenant.  Upon request of Landlord, from time to
time, Tenant agrees to update said representation when required because of the
ICAP Program.  Tenant further agrees to cooperate with Landlord in compliance
with the ICAP Program to aid Landlord in obtaining and maintaining the ICAP
Benefits and, if requested by Landlord, to post a notice in a conspicuous place
in the demised premises and to publish a notice in a newspaper of general
circulation in the City of New York, in such form as shall be prescribed by DOF,
stating that persons having information concerning any violation by Tenant of
Section 235 of the Real Property Law or any Section of Article 150 of the Penal
Law or any similar law of another jurisdiction may submit such information to
DOF to be considered in determining Landlord’s eligibility for tax exemption
benefits.

 

39.08                 Tenant hereby agrees that it shall indemnify and hold
harmless Landlord and its partners, directors, officers, agents and employees
from and against any and all claims, loss, damage, liability, cost or expense
arising from the Building’s failure to qualify for or the loss of the ICAP
Benefits as a result of Tenant’s failure to comply with its obligations set
forth in this Article 37 or any requirement of the ICAP Program, or as a result
of Tenant’s Contractors failure to comply with any requirement of the ICAP
Program.

 

39.09                 Tenant shall pay to Landlord on demand as additional rent
hereunder, Tenant’s Tax Proportionate Share of any and all costs incurred by
Landlord in connection with the ICAP Program.

 

ARTICLE 40 - NO REPRESENTATIONS BY LANDLORD

 

40.01                 Landlord or Landlord’s agents have made no representations
or promises with respect to the Building or the Demised Premises except as
herein expressly set forth.

 

ARTICLE 41 - NAME OF BUILDING

 

41.01                 Landlord shall have the full right at any time to name and
change the name of the Building and to change the designated address of the
Building.  The Building may be named after any person, firm, or otherwise,
whether or not such name is, or resembles, the name of a Tenant of the Building.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 42 - MEMORANDUM OF LEASE

 

42.01                 Tenant shall, at the request of Landlord execute and
deliver a statutory form of memorandum of this Lease for the purpose of
recording, but said memorandum of this Lease shall not in any circumstances be
deemed to modify or to change any of the provisions of this Lease.  In no event
shall Tenant record this Lease.

 

ARTICLE 43 - MISCELLANEOUS

 

43.01                 Irrespective of the place of execution or performance,
this Lease shall be governed by and construed in accordance with the laws of the
State of New York.

 

43.02                 Tenant shall have the right to install at its own cost,
subject to Landlord’s reasonable approval, building standard signage at the
entrance door of the Demised Premises.

 

43.03                 In the event that Tenant is in arrears in payment of fixed
annual rent or additional rent hereunder, Tenant waives Tenant’s right, if any,
to designate the items against which any payments made by Tenant are to be
credited, and Tenant agrees that Landlord may apply any payments made by Tenant
to any items it sees fit, irrespective of and notwithstanding any designation or
request by Tenant as to the items against which any such payments shall be
credited.

 

43.04                 This Lease shall not be binding upon Landlord unless and
until it is signed by Landlord and a signed copy thereof is delivered by
Landlord to Tenant.

 

43.05                 Tenant does hereby agree that it will not publicize or
announce the fact that it has entered into this Agreement or that Landlord and
Tenant are negotiating regarding the leasing of the Demised Premises, or that a
lease has been entered into between Landlord and Tenant for space in the
Building, or of any of the terms and conditions of such a lease without first
obtaining Landlord’s prior written approval of the release of such publicity. 
Tenant agrees that there shall be no public statement or other publicity by
Tenant with respect to any confidential matters concerning the transaction,
including, without limitation, the amount of the rent under the Lease, the
amount of brokerage commission and such matters will not be disclosed by Tenant
to any person, (other than to Tenant’s attorneys and accountants) without
Landlord’s prior written approval which may be granted or withheld in Landlord’s
sole and absolute discretion.  In consideration for Landlord agreeing to enter
into this Lease with Tenant, and in recognition of the highly proprietary nature
of all of the terms of this transaction, Tenant hereby agrees to hold such
information in the strictest confidence.  In the event of any breach of this
paragraph, Landlord will be entitled, in addition to any remedies that it may
have at law or in equity, to injunctive relief or an order of specific
performance

 

44

--------------------------------------------------------------------------------


 

43.06                 In the event Tenant is not current of their rent
obligations, upon ten (10) days of Landlords written notice, Tenant shall
deliver to Landlord an audited financial statement of Tenant for such fiscal
year prepared by a reputable independent certified public accountant.

 

43.07                 (a)                                 In the event this
Lease is not renewed or extended or a new lease is not entered into between the
parties, and if Tenant shall then hold over after the expiration of the term of
this Lease, and if Landlord shall then not proceed to remove Tenant from the
Demised Premises in the manner permitted by law (or shall not have given written
notice to Tenant that Tenant must vacate the Demised Premises) irrespective of
whether or not Landlord accepts rent from Tenant for a period beyond the
Expiration Date, the parties hereby agree that Tenant’s occupancy of the Demised
Premises after the expiration of the term shall be under a month-to-month
tenancy commencing on the first day after the expiration of the term, which
tenancy shall be upon all of the terms set forth in this Lease except Tenant
shall pay on the first day of each month of the holdover period as fixed annual
rent, an amount equal to the higher of (i) an amount equal to two times
one-twelfth of the sum of: (a) the fixed annual rent and additional rent payable
by Tenant during the last year of the term of this lease (i.e., the year
immediately prior to the holdover period) or (ii) an amount equal to the then
market rental value for the Demised Premises as shall be established by Landlord
giving notice to Tenant of Landlord’s good faith estimate of such market rental
value.  Tenant may dispute such market rental value for the Demised Premises as
estimated by Landlord by giving notice to Landlord within but in no event after
ten days after the giving of Landlord’s notice to Tenant (as to the giving of
which notice to Landlord, time shall be deemed of the essence).  Enclosed with
such notice, Tenant shall be required to furnish to Landlord a certified opinion
of a reputable New York licensed real estate broker having leasing experience in
the Borough of Manhattan, for a period of not less than ten (10) years setting
forth said broker’s good faith opinion of the market rental value of the Demised
Premises.  If Tenant and Landlord are unable to resolve any such dispute as to
the market rental value for the Demised Premises then an independent arbitrator
who shall be a real estate broker of similar qualifications and shall be
selected from a listing of not less than three (3) brokers furnished by the Real
Estate Board of New York, Inc. to Tenant and Landlord (at the request of either
Landlord or Tenant).  If Landlord and Tenant are unable to agree upon the
selection of the individual arbitrator from such listing, then the first
arbitrator so listed by the Real Estate Board of New York, Inc. shall be
conclusively presumed to have been selected by both Landlord and Tenant and the
decision of such arbitrator shall be conclusive and binding upon the parties as
to the market rental value for the Demised Premises.  Pending the determination
of the market rental value of the Demised Premises upon the expiration of the
term of this lease, Tenant shall pay to Landlord as fixed annual rent an amount
computed in accordance with clauses (i) or (ii) of this subsection 42.06(a) (as
Landlord shall then elect), and upon determination of the market rental value of
the Demised Premises in accordance with the preceding provisions hereof
appropriate adjustments and payments shall be effected.  Further, Landlord shall
not be required to perform any work, furnish any materials or make any repairs
within the Demised Premises during the holdover period.  It is further
stipulated and agreed that if Landlord shall, at any time after the expiration
of the original term or after the expiration of any term created thereafter,
proceed to remove Tenant from the Demised Premises as a holdover, the fixed
annual rent for the use and occupancy of the Demised Premises during any
holdover period shall be calculated

 

45

--------------------------------------------------------------------------------


 

in the same manner as set forth above in this Section 42.05(a).  In addition to
the foregoing, Landlord shall be entitled to recover from Tenant any losses or
damages arising from such holdover.

 

(b)                                 Notwithstanding anything to the contrary
contained in this lease, the acceptance of any rent paid by Tenant pursuant to
subsection 42.06(a) hereof shall not preclude Landlord from commencing and
prosecuting a holdover or summary eviction proceeding, and the preceding
sentence shall be deemed to be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York.

 

(c)                                  If Tenant shall hold-over or remain in
possession of any portion of the Premises beyond the Expiration Date, Tenant
shall be subject not only to summary proceeding and all damages related thereto,
but also to any damages arising out of any lost opportunities (and/or new
leases) by Landlord to re-let the Premises (or any part thereof).  All damages
to Landlord by reason of such holding over by Tenant may be the subject of a
separate action and need not be asserted by Landlord in any summary proceedings
against Tenant.

 

(d)                                 Provided Tenant is in good standing under
the Lease, Landlord shall make reasonable efforts to cooperate with Tenant, but
shall have no obligation to expend any monies, including, without limitation,
filing fees and legal fees, in connection with any application for real estate
tax abatements under Title 4 of Article 4 of the Real Property Tax Law of the
State of New York (“Title 4”).  Pursuant to Title 4:

 

(i)             Tenant is hereby informed that an application for abatement of
real property taxes will be made for the premises.

 

(ii)          The Rent including amounts payable by Tenant for real property
taxes will accurately reflect any abatement of real property taxes.

 

(iii)       At least $5.00, $10.00 or $35.00 per square foot in the abatement
zone must be spent on improvements to the premises and the common areas, the
amount being dependent upon the length of the lease, lease type and number of
employees.

 

(iv)      All abatements granted will be revoked if, during the benefit period,
real estate taxes, water or sewer charges or other lienable charges are unpaid
for more than one year, unless such delinquent amounts are paid as provided in
the relevant law.

 

ARTICLE 44 - CHANGE OF LOCATION

 

44.01                 Tenant covenants and agrees that Landlord shall at any
time during the term of this Lease, but not more than once per year, and upon
not less than 60 days advance notice to Tenant, have the absolute and
unqualified right, upon notice to Tenant to designate as the Demised Premises
any part of any other floor in the Building.  Such notice shall specify and
designate the space so substituted for the Demised Premises.  Notwithstanding
such substitution

 

46

--------------------------------------------------------------------------------


 

of space, this Lease and all the terms, provisions, covenants and conditions
contained in this Lease shall remain and continue in full force and effect,
except that the Demised Premises shall be and be deemed to be such substituted
space (hereinafter called “Substituted Space”), with the same force and effect
as if the Substituted Space were originally specified in this Lease as the
premises demised hereunder.

 

44.02                 In the event of the substitution of space as provided in
Section 43.01 above:

 

(a)                                 Landlord shall, at Landlord’s expense,
prepare the Substituted Space in at least substantially the same manner as
Tenant has prepared the Demised Premises and shall have the right to remove any
floor covering, wall covering, cabinet work, and any other decoration to the
Substituted Space, as well as telephone lines and any other communication line
to the Substituted Space.

 

(b)                                 As soon as Landlord has completed preparing
the Substituted Space as set forth in Section 43.02, Tenant upon twenty (20)
days prior written notice shall move to the Substituted Space, and upon failure
of Tenant to so move to the Substituted Space, Landlord may, as Tenant’s agent,
remove Tenant from the Demised Premises to the Substituted Space.  Failure of
Tenant to move to the Substituted Space pursuant to this Article 4032 shall be
deemed a substantial breach of this Lease.  All reasonable costs associated with
the physical move shall be paid by the landlord.

 

(c)                                  Following such substitution of space
(pursuant to this Article 43), if any, Landlord and Tenant shall, promptly at
the request of either party, execute and deliver an agreement in recordable form
setting forth such substitution of space and the change (if any) in the fixed
annual rent, and rentable area in the appropriate places in this Lease.

 

[signature page to follow]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

 

ROZA 14W, LLC, Landlord

 

 

 

By:

/s/ Steven E. Plotnick

 

 

Name: Steven E. Plotnick

 

 

Title: Manager

 

 

 

DIPEXIUM PHARMACEUTICALS, INC., Tenant

 

 

 

By:

/s/ David P. Luci

 

 

Name: David P. Luci

 

 

Title: President and Chief Executive Officer

 

Tenant’s Federal Tax Identification Number is:                        .

 

The undersigned a duly authorized member of Talisman, DeLorenz & Pinnisi, P.C.
hereby executes this Lease with respect to Article 38 only, and consents and
agrees to its terms.

 

Talisman, DeLorenz, & Pinnisi, P.C.

 

By:

/s/ Steven J. DeLorenz

 

Date: January 19, 2016

Name: Steven J. DeLorenz

 

 

Title: President

 

 

 

48

--------------------------------------------------------------------------------